                Case 2:19-bk-12981-BB                     Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                      Desc
                                                          Main Document     Page 1 of 98
Fill in this information to identify your case:


United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:

                                                                              H Chapter 7
                                                                              □ Chapter 11
                                                                              □ Chapter 12
                                                                              □ Chapter 13                                   □ Check if this an
                                                                                                                               amended filing




Official Form 101
Voluntarv Petition for Individuals Filina for Bankruotcv
The bankruptcy forms use you and Debtor 1 to refer to a debtor fiiing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For exampie, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to
distinguish between them, in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be
Debtor 1 in ali of the forms.

Be as complete and accurate as possible. If two married peopie are fiiing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additionai pages, write your name and case number (if known). Answer
every question.



          identify Yourseif

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Oniy in a Joint Case):

1.   Your fuli name


     Write the name that is on     Scott                                                           Erik
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Edward                                                          B
     license or passport).         Middle name                                                     Middle name

     Bring your picture
                                   Keeling-Torrez                                                  Keeling-Torrez
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




     All other names you have Scott Thomas
     used in the last 8 years Scott Beeson
                                   Scott Ethan
     include your married or
                                   Scott Scott
     maiden names.




3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2248                                                     xxx-xx-0846
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy
               Case 2:19-bk-12981-BB                    Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                  Desc
Debtor 1   Scott Edward Keeling-Torrez
                                                        Main Document     Page 2 of 98
Debtor 2 Erik B Keeling-Torrez                                                                     Case number (if known)




                                 About Debtor 1:                                              About Debtor 2(Spouse Only in a Joint Case):

4.   Any business names and
     Employer identification
     Numbers(BIN) you have          I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           if Debtor 2 lives at a different address:

                                 200 W Wilson Ave, Apt 2602
                                 Giendaie, OA 91203
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Los Angeles
                                 County                                                       County

                                 If your mailing address is different from the one            if Debtor 2's mailing address is different from yours, fill it
                                 above,fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




     Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this             ■      Over the last 180 days before filing this petition, I
                                        petition, I have lived In this district longer than          have lived In this district longer than In any other
                                        In any other district.                                       district.


                                        I have another reason.                                □      I have another reason.
                                        Explain.(See 28 U.S.C.§ 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
                  Case 2:19-bk-12981-BB                 Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                      Desc
Debtor 1    Scott Edward Keeling-Torrez
                                                        Main Document     Page 3 of 98
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)



           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one.(For a brief description of each, see Notice Required by 11 U.S.C.§ 342(b) for individuais Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under      _
                                 ■ Chapter?
                                 □ Chapter 11
                                 □ Chapter 12
                                 □ Chapter 13


8.   How you will pay the fee    ■      I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attomey may pay with a credit card or check with
                                        a pre-printed address.
                                 □      I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuais to Pay
                                        The Filing Fee in installments (Official Form 103A).
                                 □      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                        that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                        out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.



9.   Have you filed for          |
     bankruptcy within the
     last 8 years?               □ Yes.
                                             District                                  When                            Case number

                                             District                                  When                            Case number

                                             District                                  When                            Case number




10. Are any bankruptcy           ■ No
    cases pending or being
    filed by a spouse who is     □ Yes.
    not filing this case with
    you, or by a business
    partner, or by an
     affiliate?
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known



11. Do you rent your             □ No.        Go to line 12.
     residence?
                                 ■ Yes.       Has your landlord obtained an eviction judgment against you?

                                              I         No. Go to line 12.
                                              □         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it with this
                                                        bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
               Case 2:19-bk-12981-BB                 Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                   Desc
Debtor 1    Scott Edward Keeling-Torrez
                                                     Main Document     Page 4 of 98
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       No.      Go to Part 4.
    business?

                                  □ Yes.     Name and location of business
    A sole proprietorship is a
    business you operate as                  Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                             Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                     Check the appropriate box to describe your business:
                                             □       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             □       Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                             □       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             □       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             □       None of the above

13. Are you filing under    If you are fiiing under Chapter 11, the court must know whether you are a smaii business debtor so that it can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax retum or if any of these documents do not exist, follow the procedure
    you a small business    in 11 U.S.C. 1116(1)(B).
    debtor?
                                   I No.     I am not filing under Chapter 11.
    For a definition of smaii
    business debtor, see 11
                                  □ No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
    U.S.C. §101(510).                        Code.

                                  □ Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any        ■ No.
    property that poses or is
    alleged to pose a threat      □ Yes.
    of imminent and                        What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                    If immediate attention is
     immediate attention?                  needed, why is it needed?

    For example, do you own
    perishable goods, or
    livestock that must be fed,            Where is the property?
    or a building that needs
    urgent repairs?
                                                                         Number, Street, City, State & Zip Code




Official Form 101                           Voluntary Petition for individuals Fiiing for Bankruptcy                                               page 4
                Case 2:19-bk-12981-BB                  Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                     Desc
Debtor 1     Scott Edward Keeling-Torrez
                                                       Main Document     Page 5 of 98
Debtor 2     Erik B Keeling-Torrez                                                                  Case number (ifknown)

            Explain Your Efforts to Receive a Briefing About Credit Counseling
                                  About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether        You must check one:                                           You must check one:
    you have received a           I I received a briefing from an approved credit               I   i received a briefing from an approved credit
    briefing about credit             counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                       filed this bankruptcy petition, and i received a              this bankruptcy petition, and I received a certificate of
                                      certificate of completion.                                    completion.
    The law requires that you
    receive a briefing about          Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
    credit counseling before          plan, if any, that you developed with the agency.             any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check     □   I received a briefing from an approved credit             □   i received a briefing from an approved credit
    one of the following              counseling agency within the 180 days before I                counseling agency within the 180 days before i filed
    choices. If you cannot do         filed this bankruptcy petition, but I do not have             this bankruptcy petition, but i do not have a
    so, you are not eligible to       a certificate of completion.                                  certificate of completion.
    file.
                                      Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
    If you file anyway, the court     petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
    can dismiss your case, you        payment plan, if any.                                         any.

    will lose whatever filing fee
    you paid, and your            □   I certify that i asked for credit counseling              □   i certify that i asked for credit counseling services
    creditors can begin               services from an approved agency, but was                     from an approved agency, but was unable to obtain
    collection activities again.      unable to obtain those services during the 7                  those services during the 7 days after i made my
                                      days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                      circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                      of the requirement.
                                                                                                    To ask for a 30-day temporary waiver of the requirement,
                                      To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                      requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                      what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                      you were unable to obtain it before you fi led for            circumstances required you to file this case.
                                      bankruptcy, and what exigent circumstances
                                      required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                    with your reasons for not receiving a briefing before you
                                      Your case may be dismissed if the court is                    filed for bankruptcy.
                                      dissatisfied with your reasons for not receiving a
                                      briefing before you filed for bankruptcy.                     if the court is satisfied with your reasons, you must still
                                      If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                      still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                      You must file a certificate from the approved                 copy of the payment plan you developed, if any. if you do
                                      agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                      developed, if any. If you do not do so, your case
                                                                                                    Any extension of the 30-day deadline is granted only for
                                      may be dismissed.
                                                                                                    cause and is limited to a maximum of 15 days.
                                      Any extension of the 30-day deadline is granted
                                      only for cause and is limited to a maximum of 15
                                      days.
                                  □   I am not required to receive a briefing about                 i am not required to receive a briefing about credit
                                      credit counseling because of:                                 counseling because of:

                                      □     Incapacity.                                             □      Incapacity.
                                            I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                            that makes me incapable of realizing or                        makes me incapable of realizing or making rational
                                            making rational decisions about finances.                      decisions about finances.

                                      □     Disability.                                             □      Disability.
                                            My physical disability causes me to be                         My physical disability causes me to be unable to
                                            unable to participate in a briefing in person,                 participate in a briefing in person, by phone, or
                                            by phone, or through the internet, even after                  through the intemet, even after i reasonably tried to
                                            I reasonably tried to do so.                                   do so.


                                      n     Active duty.                                            □      Active duty.
                                            I am currently on active military duty in a                    I am currently on active military duty in a military
                                            military combat zone.                                          combat zone.

                                      if you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                      briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                      motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 5
               Case 2:19-bk-12981-BB                   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1    Scott Edward Keeling-Torrez
                                                       Main Document     Page 6 of 98
Debtor 2 Erik B Keeling-Torrez                                                                            Case number (if known)

           Answer These Questions for Reporting Purposes

16. What kind of debts do       16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8)as "incurred by an
     you have?                            individual primarily for a personal, family, or household purpose."
                                           □ No. Go to line 16b.

                                           B Yes. Go to line 17.
                                16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           □ No. Go to line 16c.
                                           □ Yes. Go to line 17.
                                16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under        □ No.      i      not fi 'ing under Chapter 7. Go to line 18.
    Chapter 7?

    Do you estimate that          I Yes. '             under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
    after any exempt                      expenses are paid that funds will be available to distribute to unsecured creditors?
    property is excluded and
    administrative expenses                ■ No
    are paid that funds will
    be available for                       □ Yes
    distribution to unsecured
    creditors?


18. How many Creditors do       □ 1-49                                            □ 1,000-5,000                               □ 25,001-50,000
    you estimate that you       □ 50-99                                           □ 5001-10,000                               □ 50,001-100,000
    owe?
                                ■ 100-199                                         □ 10,001-25,000                             □ More than 100,000
                                □ 200-999

19. How much do you             □ $0 - $50,000                                    □   $1,000,001 -$10 million                 □   $500,000,001 - $1 billion
    estimate your assets to     □ $50,001 - $100,000                              □   $10,000,001 -$50 million                □   $1,000,000,001 - $10 billion
    be worth?
                                ■ $100,001 - $500,000                             □   $50,000,001 - $100 million              □   $10,000,000,001 - $50 billion
                                □ $500,001 - $1 million                           □   $100,000,001 - $500 million             □   More than $50 billion

20. How much do you             □ $0-$50,000                                      □   $1,000,001 -$10 million                 □   $500,000,001 -$1 billion
    estimate your liabilities   □ $50,001 -$100,000                               □   $10,000,001 -$50 million                □   $1,000,000,001 -$10 billion
    to be?
                                ■ $100,001 - $500,000                             □   $50,000,001 - $100 million              □   $10,000,000,001 -$50 billion
                                □ $500,001 - $1 million                           □   $100,000,001 - $500 million             □    More than $50 billion


           Sign Below

For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7,11,12, or 13 of title 11,
                                United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                If no attomey represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                           lance with the chapter of title 11, United States Code, specified in this petition.

                                       rstand                   statement, concealing property, or obtaining money or property by fraud in connection with a
                                                                  nes fip to $250,000, or imprisonment g^updo^                          18 U.S.C. §§ 152,1341,
                                                       Keeiing-Torrez                              Isl Erik
                                Scott Edv(^ Keeiing-Torrez                                         Erik B Keeiing-Torn
                                Signature of Debtor 1                                              Signature of Debtor 2

                                Executed on       March 15, 2019                                   Executed on      March 15, 2019
                                                  MM/DD/YYYY                                                        MM/DD/YYYY




Official Form 101                              Voluntary Petition for individuals Filing for Bankruptcy                                                    page 6
              Case 2:19-bk-12981-BB                       Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                    Desc
Debtor 1   Scott Edward Keeling-Torrez
                                                          Main Document     Page 7 of 98
Debtor 2 Erik B Keeling-Torrez                                                                            Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7,11,12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s)the notice required by 11 U.S.C. §
if you are not represented by   342(b)and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information
an attorney, you do not need    in the schedules filed with the petition is incorrect.
to file this page.
                                Isl Daniel King                                                    Date         March 15, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY


                                Daniel King
                                Printed name

                                The Attorney Group
                                Firm name

                                3435 Wiishire Blvd
                                Suite 1111
                                Los Angeles, OA 90010
                                Number, Street, City, State & ZIP Code

                                Contact phone    213-388-3887                                Email address        dking@theattorneygroup.com
                                207911 OA
                                Bar number & State




Official Form 101                               Voluntary Petition for individuals Filing for Bankruptcy                                                 page 7
          Case 2:19-bk-12981-BB                     Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                                    Desc
                                                    Main Document     Page 8 of 98

                                             STATEMENT OF RELATED CASES
                                          INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT,CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows:(Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
Filed chapter 7 bankruptcy on 2/15/2011. Case #2:2011 bk03727. Closed 6/7/2011 in AZ.
Filed chapter? bankruptcy on 2/4/2003. Case #1:2003bk10865. Closed 5/19/2003 in NM.

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows:(Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any
   real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any reai property included in Schedule
    A/B that was filed with any such prior proceeding(s).)
None

4. (If petitioner is an individuai) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such prior
    proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still pending,
   and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B that was
   filed with any such prior proceeding(s).)
None


I declare, under penalty of perjury, that the foregoing is true and correct^
Executed at Los Angeles                                           , California.             I      ^IsTSi
                                                                                                    SconE                Keeling-Torre
Date:            March 15,2019

                                                                                                     s Er
                                                                                                     Erik B Keellng-Torrez
                                                                                                     Signature of Debtor 2




                  This form Is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of Califomia.

October 2018                                                             Pagei                  F 1015-2.1.STMT.RELATED.CASES
              Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                Desc
                                                             Main Document     Page 9 of 98

Debtor 1                 Scott Edward Keeling-Torrez
                         First Name                        Middle Name            Last Name

Debtor 2                 Erik B Keeling-Torrez
(Spouse If. filing)      First Name                        Middle Name            Last Name

United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                     □ Check If this Is an
                                                                                                                                     amended filing



Qfficial Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. Fill out all of your schedules first; then complete the Information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

               Summarize Your Assets


                                                                                                                                    Your assets
                                                                                                                                    Value of what you own

 1.    Schedule A/B: Property (Official Form 106A/B)
       la. Copy line 55, Total real estate, from Schedule A/B..

        lb. Copy line 62, Total personal property, from Schedule A/B                                                                 $

        1c. Copy line 63, Total of all property on Schedule A/B                                                                      $

               Summarize Your Liabilities

                                                                                                                                    Your liabilities
                                                                                                                                    Amount you owe

2.      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed In Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...         $
3.      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.                              $
        3b. Copy the total claims from Part 2 (nonprlorlty unsecured claims) from line 6j of Schedule E/F..


                                                                                                         Your total liabilities $              490,140.40


               Summarize Your Income and Expenses

4.      Schedule I: Your Income (Official Form 1061)
        Copy your combined monthly Income from line 12 of Schedule I..

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J

               /tii' iwci These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7,11, or 13?
        □      No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.


 7.     What kind of debt do you have?

        H      Your debts are primarily consumer debts. Consumer debts are those "Incurred by an Individual primarily for a personal, family, or
               household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        □      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
               the court with your other schedules.
 Official Form 106Sum                 Summary of Your Assets and Liabilities and Certain Statistical Information                           page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                    Desc
Debtor 1      Scott Edward Keeling-Torrez
                                                             Main Document    Page 10 of 98
Debtor 2 Erik B Keeling-Torrez                                                           Case number (if known)

8.     From the Statement of Your Current Monthly Income: Copy your total current monthly Income from Official Form
      122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              7,452.99


9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                     Total claim
       From Part 4 on Schedule E/F, copy the following:

      9a. Domestic support obligations(Copy line 6a.)                                                                  0.00

      9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                       $              3,057.00

      9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)             $                 0.00

      9d. Student loans.(Copy line 6f.)                                                              $             90,529.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                     $                 0.00
          priority claims.(Copy line 6g.)

      9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)         +$                 0.00



      9g. Total. Add lines 9a through 9f.                                                                      93,586.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information            page 2 of 2
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                    Case 2:19-bk-12981-BB                                 Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                          Desc
                                                                          Main Document    Page 11 of 98
    Fill in this information to identify your case and this filing:

    Debtor 1                     Scott Edward Keeling-Torrez
                                                                                                                                     —




                                 First Name                             Middle Name                      Last Name

    Debtor 2                     Erik B Keeling-Torrez
                                                                                                                                     —




    (Spouse, if filing)          First Name                             Middle Name                      Last Name


    United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

    Case number                                                                                                                                               □   Check if this Is an
1
1                                                                                                                                                                 amended filing




Official Form 106A/B
Schedule A/B: ProDertv                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If
more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                   Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?

       D No. Go to Part 2.

       B Yes. Where is the property?



                                                                                What is the property? Check all that apply
            8105 NW Camino Paisano                                                    g Single-family home                         Do not deduct secured claims or exemptions. Put the
            Street address, if available, or other description
                                                                                      Q Duplex or multi-unit building              amount of any secured claims on Schedule D:
                                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                                      Q Condominium or cooperative
                                                                                      □ Manufactured or mobile home
                                                                                                                                   Current value of the       Current value of the
           Albuquerque                        NM        87120-0000                    □ Land                                       entire property?           portion you own?
            City                              state          ZIP Code                 □ investment property                                $160,252.00                $160,252.00
                                                                                      □ Timeshare
                                                                                                                                   Describe the nature of your ownership Interest
                                                                                      n Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an Interest In the property? Check one     a life estate), if known.

                                                                                      n Debtor 1 only
            Bernalliio                                                                n Debtor 2 only
            County                                                                    H Debtor 1 and Debtor 2 only
                                                                                                                                    g Check if this is community property
                                                                                      d At least one of the debtors and another          (see instructions)
                                                                                Other Information you wish to add about this Item, such as local
                                                                                property Identification number:

                                                                                FMV per Zlllow



     2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
        pages you have attached for Part 1. Write that number here                                                                                                 $160,252.00

                   Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




    Official Form 106A/B                                                                Schedule A/B: Property
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
             Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                         Desc
                                                             Main Document    Page 12 of 98
Debtor 1           Scott Edward Keeling-Torrez
Debtor 2           Erik B Keeiing-Torrez                                                                       Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   □ No

   ■ Yes


                      Volkswagen                                                                                      Do not deduct secured claims or exemptions. Put
  3.1     Make:                                               Who has an interest in the property? Check one
                                                                                                                      the amount of any secured claims on Schedule D:
          Model:      Jetta                                    D Debtor 1 only                                        Creditors Who Have Ciaims Secured by Property.
          Year:       2014                                     D Debtor 2 only                                        Current value of the      Current value of the
          Approximate mileage:                    12K          H Debtor 1 and Debtor 2 only                           entire property?          portion you own?
          Other information:                                   D At least one of the debtors and another
          FMV per KBB
                                                                 I Check if this is community property                       $10,213.00                  $10,213.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
  Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   ■ No
   □ Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here                                                                     =>                 $10,213.00


           Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                           Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.
6. Househoid goods and furnishings
   Examples: Major appliances, fumiture, linens, china, kitchenware
    n No
    M Yes. Describe

                                    Househoid Furniture and Electronics                                                                                       $200.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                    including cell phones, cameras, media players, games
    ■ No
    n Yes. Describe

8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                    other collections, memorabilia, collectibles
    ■ No
    □ Yes. Describe

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                    musical instruments
    ■ No
    □ Yes. Describe

10. Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    ■ No
    □ Yes. Describe



Official Form 106A/B                                                       Scheduie A/B; Property                                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                           Desc
Debtor 1        Scott Edward Keeling-Torrez
                                                             Main Document    Page 13 of 98
Debtor 2        Erik B Keeling-Torrez                                                               Case number (if known)

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    □ No
      I Yes. Describe..

                                    All Clothes                                                                                                 $100.00


12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    ■ No
    □ Yes. Describe

13. Non-farm animals
      Examples: Dogs, cats, birds, horses
    ■ No
    □ Yes. Describe

14. Any other personal and household items you did not already list, including any health aids you did not list
   ■ No
    □ Yes. Give specific information


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here
                                                                                                                                            $300.00



          Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                    Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    ■ No
    □ Yes

17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                institutions. If you have multiple accounts with the same institution, list each.
    □ No
    g Yes                                                                   Institution name:

                                      17.1.                                 Bank of America Account #5989                                       $476.99



                                      17.2.                                 Bank of America Account #8136                                         $24.84


18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    ■ No
    □ Yes                                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
      and joint venture
    ■ No
    □ Yes. Give specific information about them
                                         Name of entity:                                             % of ownership:




Official Form 106A/B                                                 Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                               Desc
Debtor 1        Scott Edward Keeling-Torrez
                                                             Main Document    Page 14 of 98
Debtor 2        Erik B Keeling-Torrez                                                                      Case number f/f/cnownj
20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable Instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    ■ No
    □ Yes. Give specific information about them
                                         Issuer name:


21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    □ No
    ■ Yes. List each account separately.
                                      Type of account:                   Institution name:

                                                                         Pension                                                                 Unknown



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    □ No
    g Ygg                                                                Institution name or individual:

                                                                         Security Deposit with Landlord                                             $700.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    ■ No
    □ Yes                       Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    ■ No
    □ Yes                       Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
   ■ No
   □ Yes. Give specific infcrmaticn about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    ■ No
    □ Yes. Give specific infcrmaticn about them...

27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    ■ No
    □ Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
    ■ Nc
    □ Yes. Give specific information about them, including whether you already filed the returns and the tax years


29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    □ Yes. Give specific information


Official Form 106A/B                                                 Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                               Desc
 Debtor 1       Scott Edward Keeling-Torrez
                                                             Main Document    Page 15 of 98
 Debtor 2       Erik B Keeling-Torrez                                                                     Case number (if known)

30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation. Social Security
                    benefits; unpaid loans you made to someone else
    ■ No
    □ Yes. Give specific information..

31. interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (MSA); credit, homeowner's, or renter's insurance
    ■ No
    □ Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                           Beneficiary:                        Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.

    ■ No
    □ Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    ■ No
    □ Yes. Describe each claim

34. Other contingent and unliquidated ciaims of every nature, inciuding counterciaims of the debtor and rights to set off ciaims
    ■ No
    □ Yes. Describe each claim

35. Any financial assets you did not already list
    ■ No
    □ Yes. Give specific information..

 36. Add the dollar value of ail of your entries from Part 4, inciuding any entries for pages you have attached
       for Part 4. Write that number here                                                                                                     $1,201.83


           Describe Any Business-Related Property You Own or Have an Interest in. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   H No. Go to Part 6.
   □ Yes. Go to line 38.



           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest in.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      H No. Go to Part 7.
      D Yes. Go to line 47.


                Describe Ail Property You Own or Have an interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
   □ No
    H Yes. Give specific information

                                         Cellphone                                                                                                   $500.00



 54. Add the dollar value of ail of your entries from Part 7. Write that number here                                                             $500.00

Official Form 106A/B                                                 Schedule A/B: Property                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                      Desc
Debtor 1       Scott Edward Keeling-Torrez
                                                             Main Document    Page 16 of 98
Debtor 2        Erik B Keeling-Torrez                                                              Case number (ifknown)

              List the Totals of Each Part of this Form


55.   Part 1: Total real estate, line 2                                                                                            $160,252.00
56.   Part 2: Total vehicles, line 5                                                 $10,213.00
57.   Part 3: Totai personai and household items, iine 15                               $300.00
58.   Part 4: Totai financiai assets, iine 36                                         $1,201.83
59.   Part 5: Totai business-reiated property, iine 45                                    $0.00
60.   Part 6: Totai farm- and fishing-reiated property, iine 52                           $0.00
61.   Part 7: Totai other property not listed, iine 54                       +          $500.00

62. Total personal property. Add lines 56 through 61...                              $12,214.83   Copy personal property total       $12,214.83

63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                 $172,466.83




Official Form 106A/B                                                Schedule A/B: Property                                                   page 6
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                      Desc
                                                             Main Document    Page 17 of 98

 Debtor 1                Scott Edward Keeling-Torrez
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Erik B Keeling-Torrez
(Spouse If, filing)       First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                            □ Check If this Is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                   4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space Is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (If known).

For each item of property you ciaim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Umi Idi'iilily the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      H You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you ciaim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you ciaim        Specific laws that allow exemption
      Schedule A/6 that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B
      Household Furniture and Electronics                                 $200.00                                  $200.00                        §§ 42-10-1, -2
      Line from Schedule A/S: 6.1
                                                                                      O 100% of fair market value, up to
                                                                                            any applicable statutory limit

     Ail Clothes                                                          $100.00                                  $100.00     N.M. Stat. Ann. §§ 42-10-1, -2
      Line from Schedule A/S: 11.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

      Bank of America Account #5989                                       $476.99                                  $476.99     N.M. Stat. Ann. § 35-12-7
      Line from Schedule A/B: 17.1
                                                                                      n     100% of fair market value, up to
                                                                                            any applicable statutory limit

      Bank of America Account #8136                                        $24.84                                    $24.84    N.M. Stat. Ann. § 35-12-7
      Line from Schedule A/B: 17.2
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

      Pension
                                                                      Unknown         ■                                $0.00   N.M. Stat. Ann. §§ 10-11-135,
      Line from Schedule A/B: 21.1                                                                                             -136
                                                                                      n     100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule 0: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                         Desc
                                                             Main Document    Page 18 of 98
Debtor 1     Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Tcrrez                                                                           Case number (if known)

     Brief description of the property and line on             Current value of the   Amount ofthe exemption you claim            Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Security Deposit with Landlord                                      $700.00                                   $700.00        N.M. Stat. Ann.§§ 42-10-1, -2
     Line from Schedule A/B: 22.1
                                                                                      n 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cellphone                                                           $300.00                                   $300.00                           §§ 42-10-1, -2
     Line from Schedule A/B: 53.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


3. Are you claiming a homestead exemption of more than $160,375?
   (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■      No

     □     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            □      No
            □      Yes




Official Form 106C                                      Schedule 0: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                                Desc
                                                             Main Document    Page 19 of 98

Debtor 1                  Scott Edward Keeling-Torrez
                           First Name                       Middle Name                      Last Name

Debtor 2                   Erik B Keeling-Torrez
(Spouse if, filing)        First Name                       Middle Name                      Last Name


United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
{if known)                                                                                                                                      □ Check If this Is an
                                                                                                                                                     amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      □ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      B Yes. Fill In all of the Information below.

l^lM I '1                 Secured Claims
                                                                                                              Column A
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much     Amount of claim        Vaiue of collateral     Unsecured
as possible, list the claims in alphabetical order according to the creditor's name.                          Do not deduct the      that supports this      portion
                                                                                                              value of collateral.   claim                   If any
12.1 I Bridgecrest                                Describe the property that secures the claim:                   $10,284.00                 $10,213.00                $71.00
        Creditor's Name
                                                  2014 Volkswagen Jetta 12K miles
                                                  FMV per KBB
                                                  As of the date you fiie, the claim is: Check all that
        7300 E Hampton Ave                        apply.
        Mesa, AZ 85209                            D Contingent
        Number, Street, City, State & Zip Code    IZI Unliquidated
                                                  Q Disputed
Who owes the debt? Check one.                     Nature of lien. Check ail that apply.

 B Debtor 1 only                                  n An agreement you made (such as mortgage or secured
                                                       car loan)
 D Debtor 2 only
 D Debtor 1 and Debtor 2 only                      D Statutory lien (such as tax lien, mechanic's lien)
 D At least one of the debtors and another         D Judgment lien from a lawsuit
 D Check If this claim relates to a                D Other (including a right to offset)
      community debt

                                Opened
 Date debt was Incurred         06/18                      Last 4 digits of account number         4502

        New Mexico Educators
        Federal Credit Uni                        Describe the property that secures the claim:                   $11,895.20                  Unknown            Unknown
        Creditor's Name
                                                  8105 NW Camino Paisano
                                                  Albuquerque, NM 87120 Bernallllo
                                                  County
                                                  FMV per Zlllow
                                                  As of the date you fiie, the claim is: Check all that
        Po Box 8530                               apply.
        Albuquerque, NM 87198                      CD Contingent
        Number, Street, City, State & Zip Code     □ Unliquidated
                                                   D Disputed
Who owes the debt? Check one.                     Nature of lien. Check ail that apply.
 D Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 n Debtor 2 only                                       car loan)

 B Debtor 1 and Debtor 2 only                      D Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another         D Judgment lien from a lawsuit



Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                            page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
                                                             Main Document    Page 20 of 98
 Debtor 1 Scott Edward Keeling-Torrez                                                                     Case number (if known)
             First Name                  Middle Name                     Last Name

 Debtor 2 Erik B Keeling-Torrez
             First Name                  Middle Name                     Last Name




I Check if this claim relates to a                n Other(including a right to offset)
     community debt

Date debt was incurred                                     Last 4 digits of account number        5698


12.3 I Phh Mortgage Services                      Describe the property that secures the claim:                 $199,561.00          $160,252.00            $39,309.00
       Creditor's Name
                                                  8105 NW Camino Paisano
                                                  Albuquerque, NM 87120 Bernaliiio
                                                  County
                                                  FMV per Zillow
                                                  As of the date you file, the claim is: Check all that
       1 Mortgage Way                             apply.
       Mount Laurel, NJ 08054                     D Contingent
       Number, Street, City, State & Zip Code     D Unliquidated
                                                  n Disputed
Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 D Debtor 1 only                                  D An agreement you made(such as mortgage or secured
                                                       car loan)
 H Debtor 2 only
 D Debtor 1 and Debtor 2 only                     D Statutory Hen (such as tax Hen, mechanic's Hen)
D At least one of the debtors and another         D Judgment Hen from a lawsuit
D Check if this claim relates to a                H Other(Including a right to offset)
     community debt

                               Opened
 Date debt was incurred       02/16                        Last 4 digits of account number        0058




   Add the dollar value of your entries in Column A on this page. Write that number here:                              $221,740.20
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:
                                                                                                                       $221,740.20

            List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
do not fill out or submit this page.




Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                              page 2 of2

Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                                  Desc
                                                               Main Document    Page 21 of 98

Debtor 1                   Scott Edward Keeling-Torrez
                           First Name                        Middle Name                           Last Name

Debtor 2                   Erik B Keeling-Torrez
(Spouse if. filing)

 United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                           □ Check If this is an
                                                                                                                                                        amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NGNPRiORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).

               I I I hi! of Your PRIORITY Unsecured Claims
 1.   Do any creditors have priority unsecured claims against you?
      □ No. Go to Part 2.


      List ail of your priority unsecured claims, if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
      identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
      possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
      1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                          Priority               Nonpriority
                                                                                                                                          amount                 amount

      I JRS                                                          Last 4 digits of account number                         $3,057.00                                   $3,057.00
             Priority Creditor's Name
             PO Box 7346                                             When was the debt Incurred?

             Philadelphia, PA 19101
             Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                             Q Contingent
        D Debtor 1 only                                              D Unliquidated
        D Debtor 2 only                                              D Disputed
        B Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

        D At least one of the debtors and another                    n Domestic support obligations
        B Check if this claim is for a community debt                B Taxes and certain other debts you owe the government
       Is the claim subject to offset?                               □ Claims for death or personal injury while you were intoxicated
                                                                     Q Other. Specify


                I I' ll All of Your NONPRIORITY Unsecured Claims
 3.   Do any creditors have nonpriority unsecured claims against you?

      n No. You have nothing to report in this part. Submit this form to the court with your other schedules.



 4.   List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
      claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
      creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.
                                                                                                                                                           Total claim




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                            Main Document    Page 22 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                        Case number (if known)


El]       Afni, Inc.
          Nonpriority Creditor's Name
                                                                   Last 4 digits of account number       8672                                               $831.00

          Po Box 3097                                              When was the debt incurred?           Opened 05/17
          Bioomington, IL 61702
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   D Contingent
          H Debtor 1 only
                                                                   D Unliquidated
          D Debtor 2 only
                                                                   D Disputed
          □ Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another                □ Student loans
          D Check if this claim is for a community debt            n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Collection Attorney Cox Communications

          Alberquerque Bernaiiiio County
 4.2      Water                                                    Last 4 digits of account number                                                          $214.27
          Nonpriority Creditor's Name
          Po Box 1313                                              When was the debt incurred?

          Albuquerque, NM 87103
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          D Unliquidated
                                                                   D Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
                                                                   □ Student loans
          I Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    B Other. Specify

14.3 I AlignMD of New Mexico PLLC                                  Last 4 digits of account number                                                          $444.47
          Nonpriority Creditor's Name
          P.O. Box 4458 Dept159                                    When was the debt incurred?           4/6/2016
          Houston, TX 77210
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                          □ Unliquidated
                                                                   D Disputed
          M Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          n At least one of the debtors and another
                                                                   □ Student loans
          H Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Medical/Health Care




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
                                                             Main Document    Page 23 of 98
Debtor 1 Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

4.4       Aiitran Education Inc                                      Last 4 digits of account number       0077                                            $2,873.00
          Nonpriority Creditor's Name
          840 8 Frontage Rd                                          When was the debt incurred?           Opened 04/18
          Woodridge, IL 60517
          Number Street City State Zip Code                          As of the date you file, the claim is: Check aii that appiy
          Who incurred the debt? Check one.
                                                                     D Contingent
          H Debtor 1 oniy
                                                                     □ Uniiquidated
          D Debtor 2 oniy
                                                                     D Disputed
          □ Debtor 1 and Debtor 2 oniy                               Type of NONPRIORITY unsecured claim:
          □ At ieast one of the debtors and another                  □ Student loans
          n Check if this claim is for a community debt              D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

          ■ No                                                       D Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Coliection Attorney Adtalem Giobal
          □ Yes                                                      ■ other. Specify Education

          AR Strat                                                   Last 4 digits of account number                                                            $49.90
          Nonpriority Creditor's Name
          9800 Center Parkway                                        When was the debt incurred?

          Suite 1100
          Houston, TX 77036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                            □ Contingent
          D Debtor 2 only                                            D Unliquidated
                                                                     □ Disputed
          H Debtor 1 and Debtor 2 oniy
                                                                     Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                  G student loans
           H Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                      H Other. Specify

4.6       Ars Account Resolution                                     Last 4 digits of account number        6729                                            $1,098.00
          Nonpriority Creditor's Name
          1643 Nw 136 Ave Bid H St                                   When was the debt incurred?            Opened 02/15
          Sunrise, PL 33323
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that appiy
          Who incurred the debt? Check one.
                                                                     G Contingent
           H Debtor 1 only
                                                                     G Uniiquidated
           G Debtor 2 oniy
                                                                     G Disputed
           G Debtor 1 and Debtor 2 oniy                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 G student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     ■ Other. Specify Collection Attorney Emer Phys Sw Pc




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                              Main Document    Page 24 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)


ED         Banner Health FMH
           Nonpriority Creditor's Name
                                                                     Last 4 digits of account number                                                        $2,305.00

           1650 Cowles Street                                        When was the debt incurred?

           DeptISA
           Fairbanks, AK 99701
           Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
           Who incurred the debt? Check one.

           n Debtor 1 only                                           □ Contingent
           □ Debtor 2 only                                           □ Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRiORITY unsecured claim:
           D At least one of the debtors and another
                                                                     D Student loans
           H Check if this ciaim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims

           ■ no                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify

 4.8       Biocorp Clinical Lab., INC                                Last 4 digits of account number       4355                                                   $0.00
           Nonpriority Creditor's Name
           16060 Ventura Blvd, #105-353                              When was the debt incurred?           6/21 /2018
           Encino, CA 91436
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           D Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           D Unliquidated
                                                                     □ Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRiORITY unsecured claim:
           D At least one of the debtors and another
                                                                     D student loans
           H Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify Medfcal

 4.9       Brinks Home Security                                      Last 4 digits of account number                                                           $124.53
           Nonpriority Creditor's Name
           Po Box 814563                                             When was the debt incurred?

           Dailas, TX 75381
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           D Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           D Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
                                                                     n Student loans
           B Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           B No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     B Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Ciaims                                                    Page 4 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keellng-Torrez
                                                             Main Document    Page 25 of 98
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

4.10      Bureau Of Med Econcs                                       Last 4 digits of account number       2141                                             $1,254.00
          Nonprlority Creditor's Name
          326 E Coronado Rd                                          When was the debt incurred?           Opened 09/13
          Phoenix, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
          H Debtor 1 only
                                                                     D Unliquidated
           □ Debtor 2 only
                                                                     D Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORilY unsecured claim:
           □ At least one of the debtors and another                 D student loans
           D Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Collection Attorney Scottsdale Emergency
           □ Yes                                                     ■ other. Specify AssOC. Lt

4.11      Bureau Of Med Econcs                                       Last 4 digits of account number       4444                                               $246.00
          Nonpriorlty Creditor's Name
          326 E Coronado Rd                                          When was the debt incurred?           Opened 10/13
          Phoenix, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
           H Debtor 1 only
                                                                     n Unliquidated
           D Debtor 2 only
                                                                     n Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRiORITY unsecured claim:
           □ At least one of the debtors and another                 D student loans
           D Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Collection Attorney Southwest Dlag
           □ Yes                                                     ■ other. Specify Imaging Ltd

4.12      Caliber Collision Centers                                  Last 4 digits of account number                                                          $374.19
          Nonprlority Creditor's Name
          401 E Corporate Dr STE 150                                 When was the debt incurred?

          Lewlsvllle.TX 75057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           D Debtor 2 only                                           D Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORiTY unsecured claim:
           □ At least one of the debtors and another
                                                                     D student loans
           H Check if this ciaim is for a community debt             n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                            Main Document    Page 26 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                        Case number (if known)

4.13      Capital Accounts                                         Last 4 digits of account number       2509                                             $1,133.00
          Nonprlority Creditor's Name
          Po Box 140065                                            When was the debt incurred?           Opened 07/15
          Nashville, TN 37214
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   n Contingent
          H Debtor 1 only
                                                                   D Unliquidated
          □ Debtor 2 only
                                                                   n Disputed
          D Debtor 1 and Debtor 2 only                             Type of NONPRIORiTY unsecured claim:
          n At least one of the debtors and another                □ Student loans
          D Check if this ciaim is for a community debt            □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          n Yes                                                    ■ Other. Specify Collection Attorney Barton Butterbaugh Md

 4.14     Capital One                                              Last 4 digits of account number       3589                                             $1,579,76
          N onprlority Creditor's Name
          PO BOX 60599                                             When was the debt incurred?           9/3/16
          City of industry, CA 91716
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          n Unliquidated
                                                                   D Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          n At least one of the debtors and another
                                                                   D student loans
          I Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Credit Card Purchases

 4.15     Capital One                                              Last 4 digits of account number       3589                                             $1,860.00
          Nonpriority Creditor's Name
                                                                                                         Opened 02/13 Last Active
          15000 Capital One Dr                                     When was the debt incurred?           7/29/16
          Richmond, VA 23238
          Number Street City State Zip Code                        As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   D Contingent
          B Debtor 1 only
                                                                   n Unliquidated
          □ Debtor 2 only
                                                                   D Disputed
          D Debtor 1 and Debtor 2 only                             Type of NONPRIORiTY unsecured claim:
          D At least one of the debtors and another                D student loans
          n Check if this ciaim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify Credit Card




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                           Main Document    Page 27 of 98
Debtor 2 Erik B Keeling-Torrez                                                                         Case number (if known)

4.16      Capital One                                              Last 4 digits of account number       2898                                             $1,244.00
          Nonpriority Creditor's Name
                                                                                                         Opened 10/15 Last Active
          15000 Capital One Dr                                     When was the debt incurred?           8/11/17
          Richmond, VA 23238
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   □ Contingent
          n Debtor 1 only
                                                                   G Unliquidated
          H Debtor 2 only
                                                                   □ Disputed
          D Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                □ Student loans
          D Check if this claim is for a community debt            □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify Credit Card

4.17      Capitai One                                              Last 4 digits of account number       7930                                               $631.00
          Nonpriority Creditor's Name
                                                                                                         Opened 09/16 Last Active
          Po Box 30253                                             When was the debt incurred?           4/30/18
          Sait Lake City, UT 84130
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   □ Contingent
          □ Debtor 1 only
                                                                   □ Unliquidated
          M Debtor 2 only
                                                                   □ Disputed
          □ Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                □ Student loans
          □ Check if this claim is for a community debt            □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ other. Specify Credit Card

4.18      Carrington Coliege                                       Last 4 digits of account number        1373                                            $1,526.00
          Nonpriority Creditor's Name
          P.O Box 743413                                           When was the debt incurred?            8/15/2016
          Los Angeles, CA 90074
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          □ Contingent
          □ Debtor 2 only                                          □ Unliquidated
                                                                   □ Disputed
          B Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
                                                                   □ Student loans
          H Check if this claim is for a community debt            □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Student Loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
                                                             Main Document    Page 28 of 98
Debtor 1 Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

                                                                                                            not stated
                                                                                                           on
4.19      Carrington College                                         Last 4 digits of account number       statement                                      $29,678.13
          Nonpriority Creditor's Name
          1001 Menaul Boulevard NE                                   When was the debt incurred?           6/63/16
          Albuquerque, NM 87107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check ali that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                            □ Contingent
          D Debtor 2 only                                            n Unliquidated
                                                                     G Disputed
          H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                     D student loans
          I Check if this ciaim is for a community debt              □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

          ■ No                                                       □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      B Other. Specify Student Loan

4.20      Cedars Sinai                                               Last 4 digits of account number                                                            $38.43
          Nonpriority Creditor's Name
          FiiellOS                                                   When was the debt incurred?

          1801 West Oiympic
          Pasadena, CA 91199
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                            G Contingent
          G Debtor 2 only                                            G Unliquidated
                                                                     G Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRiORITY unsecured ciaim:
          G At least one of the debtors and another                  G student loans
           H Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                      H Other. Specify

4.21      Chase                                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          P.O. Box 15298                                             When was the debt incurred?

          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                            G Contingent
          G Debtor 2 only                                            G Unliquidated
                                                                     G Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another
                                                                     G student loans
           H Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     H Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                              Main Document    Page 29 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.22      CMRE Financial                                             Last 4 digits of account number                                                          $100,00
          Nonprlorlty Creditor's Name
          3075 E. Imperial Hwy S200                                  When was the debt incurred?

          Brea.CA 92821
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                            □ Contingent
          D Debtor 2 only                                            D Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRiORiTY unsecured claim:
          D At least one of the debtors and another
                                                                     D student loans
           H Check if this ciaim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify

 4.23      Conns Credit Corp                                         Last 4 digits of account number        1532                                            $4,468.00
           Nonprlorlty Creditor's Name
                                                                                                           Opened 08/17 Last Active
          3295 College St                                            When was the debt incurred?           3/21/18
           Beaumont, TX 77701
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
           D Debtor 1 only
                                                                     n Unliquidated
           H Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRiORiTY unsecured claim:
           □ At least one of the debtors and another                 D student loans
           D Check if this ciaim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     H Other. Specify Secured

4.24      Conns Home Plus                                            Last 4 digits of account number                                                        $4,468.92
          Nonpriority Creditor's Name
          Po Box 815867                                              When was the debt incurred?

           Dallas, TX 75234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           D Contingent
           n Debtor 2 only                                           □ Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRiORiTY unsecured ciaim:
           D At least one of the debtors and another
                                                                     D student loans
           I Check if this ciaim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                            report as priority claims

           ■ no                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
                                                            Main Document    Page 30 of 98
 Debtor 1 Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeilng-Torrez                                                                         Case number (if known)

4.25      Credit Coiiection Serv                                   Last 4 digits of account number       1416                                               $130.00
          Nonprlority Creditor's Name
          Po Box 607                                               When was the debt incurred?           Opened 02/14
          Norwood, MA 02062
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   n Contingent
          H Debtor 1 only
                                                                   D Unliquidated
          □ Debtor 2 only
                                                                   G Disputed
          D Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          n At least one of the debtors and another                D Student loans
          n Check if this claim is for a community debt            G Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    ■ Other. Specify Collection Attorney Nationwide Insurance

 4.26     Credit One Bank                                          Last 4 digits of account number       7281                                               $600.89
          Nonprlority Creditor's Name
          P.O. Box 98873                                           When was the debt incurred?            1/21 /2017
          Las Vegas, NV 89193
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                          G Contingent
          G Debtor 2 only                                          G Unliquidated
                                                                   G Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORiTY unsecured claim:
          G At least one of the debtors and another
                                                                   G student loans
          H Check if this claim is for a community debt            G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ no                                                     G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                    ■ Other. Specify Credit Card Purchases

4.27      Credit One Bank                                          Last 4 digits of account number                                                        $1,311.47
          Nonprlority Creditor's Name
          P.O. Box 98873                                           When was the debt incurred?

          Las Vegas, NV 89193
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                          G Contingent
          G Debtor 2 only                                          G Unliquidated
                                                                   G Disputed
          1 Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another
                                                                   G student loans
          H Check if this claim is for a community debt            G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ no                                                     G Debts to pension or profit-sharing plans, and other similar debts
          GYes                                                     B other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                           Main Document    Page 31 of 98
Debtor 2 Erik B Keeling-Torrez                                                                         Case number (if known)

4.28      Dale Prokupek MD                                         Last 4 digits of account number                                                          $105.85
         Nonpriority Creditor's Name
         8641 Wilshire Blvd. Ste 100                               When was the debt incurred?

          Beverly Hills, CA 90211
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          D Debtor 2 only                                          D Unliquidated
                                                                   G Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another                □ Student loans
          H Check if this claim is for a community debt            G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify

4.29      Dept Of Ed/navlent                                       Last 4 digits of account number       0608                                           $19,879.00
          N onpriority Creditor's Name
                                                                                                         Opened 06/12 Last Active
          Po Box 9635                                              When was the debt incurred?            10/09/12
          Wllkes Barre, PA 18773
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   G Contingent
          H Debtor 1 only                                          G Unliquidated
          G Debtor 2 only                                          G Disputed
          G Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another                H student loans
          G Check if this claim is for a community debt            G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          n Yes                                                    G Other. Specify
                                                                                         Educational

4.30      Dept Of Ed/navlent                                       Last 4 digits of account number        0930                                          $11,248.00
          Nonpriority Creditor's Name
                                                                                                          Opened 09/08 Last Active
          Po Box 9635                                              When was the debt incurred?            10/09/12
          Wllkes Barre, PA 18773
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   G Contingent
          H Debtor 1 only                                          G Unliquidated
          G Debtor 2 only                                          G Disputed
          G Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another                H student loans
          G Check if this claim is for a community debt            G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                    G Other. Specify
                                                                                         Educational




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                             Main Document    Page 32 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.31       Dept Of Ed/navient                                        Last 4 digits of account number       0929                                             $4,634.00
           Nonprlorlty Creditor's Name
                                                                                                           Opened 09/08 Last Active
          Po Box 9635                                                When was the debt incurred?           10/09/12
           Wilkes Barre, PA 18773
           Number Street City State Zip Code                         As of the date you file, the claim is: Check ail that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
           H Debtor 1 oniy                                           D Unliquidated
           □ Debtor 2 only                                           D Disputed
           n Debtor 1 and Debtor 2 oniy                              Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 H student loans
           D Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
           n Yes                                                     n Other. Specify
                                                                                           Educational

 4.32      Dept Of Ed/navient                                        Last 4 digits of account number       0720                                             $1,077.00
           Nonprlorlty Creditor's Name
                                                                                                           Opened 07/16 Last Active
           Po Box 9635                                               When was the debt incurred?           7/31 /18
          Wiikes Barre, PA 18773
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
           H Debtor 1 oniy                                           D Unliquidated
           n Debtor 2 only                                           D Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another                 H student loans
           D Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     □ Other. Specify
                                                                                           Educational

 4.33      Dept Of Ed/navient                                        Last 4 digits of account number        1128                                            $1,006.00
           Nonpriority Creditor's Name
                                                                                                           Opened 11/11 Last Active
           Po Box 9635                                               When was the debt incurred?            10/09/12
          Wilkes Barre, PA 18773
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
           H Debtor 1 only                                           G Unliquidated
           □ Debtor 2 only                                           □ Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           n At least one of the debtors and another                 H Student loans
           □ Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     □ Other. Specify
                                                                                           Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 34
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                             Main Document    Page 33 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.34      Dept Of Ed/navient                                         Last 4 digits of account number       0720                                               $587.00
           Ncnpriority Creditor's Name
                                                                                                           Opened 07/16 Last Active
          Po Box 9635                                                When was the debt incurred?           7/31/18
          Wilkes Barre, PA 18773
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
           H Debtor 1 only                                           D Unliquidated
           □ Debtor 2 only                                           D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORiTY unsecured claim:
           □ At least one of the debtors and another                 H Student loans
           □ Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
           n Yes                                                     D Other. Specify
                                                                                           Educational

 4.35      Dept Of Ed/navient                                        Last 4 digits of account number       0212                                               $179.00
           Ncnpriority Creditor's Name
                                                                                                           Opened 02/10 Last Active
           Po Box 9635                                               When was the debt incurred?            10/09/12
          Wiikes Barre, PA 18773
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
           H Debtor 1 only                                           D Unliquidated
           □ Debtor 2 only                                           □ Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 H student loans
           n Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ no                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     □ Other. Specify
                                                                                           Educational

 4.36      Dignity Health                                            Last 4 digits of account number       5791                                             $1,267.25
           N cnpriority Creditor's Name
          417 Bridge St                                              When was the debt incurred?           8/8/14
           Danville, VA 24541
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           D Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           D Unliquidated
                                                                     □ Disputed
           I Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORiTY unsecured claim:
           D At least one of the debtors and another
                                                                     n student loans
           I Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     B Other. Specify Mcdicsl/Hosith CdrG




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                              Main Document    Page 34 of 98
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

4.37      Diversified Consultants inc                                Last 4 digits of account number                                                            $61.52
          Nonpriority Creditor's Name
          PO Box 1391                                                When was the debt incurred?

          Southgate, Mi 48195-0391
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                            □ Contingent
          □ Debtor 2 only                                            D Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                  D student loans
           B Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     B Other. Specify

4.38      Dr. Barton Butternaugh                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          10752 N 89th ST.                                           When was the debt incurred?

          Scottsdaie, AZ 85260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           D Debtor 1 only                                           □ Contingent
           n Debtor 2 only                                           G Unliquidated
                                                                     □ Disputed
           B Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           B Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

           Bno                                                       □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     B Other. Specify

4.39      Emer Phys Southwest PC                                     Last 4 digits of account number                                                        $1,098.00
          Nonpriority Creditor's Name
          Po Box 740023                                              When was the debt incurred?

          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           □ Debtor 2 only                                           □ Unliquidated
                                                                     □ Disputed
           B Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           B Check If this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           B No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     B Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                              Main Document    Page 35 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

 4.40      Enhanced Recovery Co L                                    Last 4 digits of account number        5132                                            $1,136.00
           Nonprlority Creditor's Name
          8014 Bayberry Rd                                           When was the debt incurred?            Opened 11/16
          Jacksonville, FL 32256
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     □ Contingent
           B Debtor 1 only
                                                                     D Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 □ Student loans
           D Check if this claim is for a community debt             n Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     ■ Other. Specify Collection Attorney At T Mobility

 4.41      Family Loan Co Inc                                        Last 4 digits of account number       4622                                             $3,275,00
           Nonprlority Creditor's Name
                                                                                                           Opened 06/14 Last Active
           1616 E Van Buren St                                       When was the debt incurred?           9/09/15
           Phoenix, AZ 85006
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           D Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           D Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NON PRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     D student loans
           I Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify AutomobiiC

 4.42      FINGER HUT                                                Last 4 digits of account number       7922                                             $1,104.70
           Nonprlority Creditor's Name
           6250 RIDGEWOOD RD                                         When was the debt incurred?           5/17/2016
           SAINT CLOUD, MN
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           D Debtor 2 only                                           n Unliquidated
                                                                     □ Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORiTY unsecured claim:
           n At least one of the debtors and another
                                                                     □ Student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ no                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Misc. Purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
                                                             Main Document    Page 36 of 98
Debtor 1 Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

4.43      First Premier Bank                                         Last 4 digits of account number       0913                                               $116.00
          Nonpriority Creditor's Name
          PO Box 5529                                                When was the debt incurred?           8/26/2016
          Sioux Palis, SD 57117
          Number Street City State Zip Code                          As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                            G Contingent
          D Debtor 2 only                                            G Unliquidated
                                                                     G Disputed
          B Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another
                                                                     G Student loans
          H Check if this claim is for a community debt              G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ Other. Specify Credit Card Purchases

4.44      First Premier Bank                                         Last 4 digits of account number        3743                                              $215.00
          Nonpriority Creditor's Name
                                                                                                            Opened 05/12 Last Active
          601 S Minnesota Ave                                        When was the debt incurred?           4/12/13
          Sioux Fails, SD 57104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     G Contingent
           B Debtor 1 only
                                                                     G Unliquidated
           G Debtor 2 only
                                                                     G Disputed
           G Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 G student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     ■ other. Specify Credit Card

4.45       Flaqstar Bank                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Po Box 619063                                              When was the debt incurred?

          Dallas. TX 75261
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           G Debtor 1 only                                           G Contingent
           G Debtor 2 only                                           G Unliquidated
                                                                     G Disputed
           B Debtor 1 and Debtor 2 only
                                                                     Type of NONPRiORITY unsecured claim:
           G At least one of the debtors and another
                                                                     G student loans
           B Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           B No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     B Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                             Main Document    Page 37 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.46      GC Services                                                Last 4 digits of account number                                                        $6,974.33
          Nonpriority Creditor's Name
          P.O. Box 7835                                              When was the debt incurred?

          Baldwin Park, CA 91706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                            n Contingent
          n Debtor 2 only                                            D Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORiTY unsecured claim:
          n At least one of the debtors and another
                                                                     D student loans
           H Check if this ciaim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify

           General Anesthesia Specialist
 4.47      Partnershi                                                Last 4 digits of account number                                                          $112.00
           Nonpriority Creditor's Name
           PO Box 515108                                             When was the debt incurred?

           Los Angeles, CA 90051
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           D Unliquidated
                                                                     n Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORiTY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify

 4.48      Healthcare Center Scottsdale                              Last 4 digits of account number       0006                                               $844.77
          Nonpriority Creditor's Name
          10752 N. 89th Place                                        When was the debt incurred?

          Suite B-114
          Scottsdale, AZ 85260
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           D Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           □ Unliquidated
                                                                     D Disputed
           I Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
                                                                     D student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Medlcai/Heaith Care




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                           Main Document    Page 38 of 98
Debtor 2 Erik B Keellng-Torrez                                                                         Case number (if known)

4.49      Healthcare Coll I Lie                                    Last 4 digits of account number       9251                                             $3,223.00
          Nonpriority Creditor's Name
          2224 W Northern Ave Ste                                  When was the debt incurred?           Opened 05/13
          Phoenix, AZ 85021
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   D Contingent
          Hi Debtor 1 only
                                                                   D Unliquidated
          □ Debtor 2 only
                                                                   D Disputed
          □ Debtor 1 and Debtor 2 only                             Type of NONPRIORiTY unsecured ciaim:
          D At least one of the debtors and another                □ Student loans
          D Check if this ciaim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    ■ Other. Specify Collection Attorney Banner Gateway

4.50      I C System Inc                                           Last 4 digits of account number       9001                                               $380.00
          Nonpriority Creditor's Name
          Po Box 64378                                             When was the debt incurred?           Opened 03/15
          Saint Paul, MN 55164
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   D Contingent
          H Debtor 1 only
                                                                   D Unliquidated
          □ Debtor 2 only
                                                                   □ Disputed
          □ Debtor 1 and Debtor 2 only                             Type of NONPRIORiTY unsecured ciaim:
          D At least one of the debtors and another                □ Student loans
          D Check if this ciaim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Collection Attorney Banfield Pet Hospital

4.51      Jared Hobbs                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          29692 Calle Tampico                                      When was the debt incurred?

          Cathedral City, CA 92234
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          D Debtor 2 only                                          D Unliquidated
                                                                   □ Disputed
          I Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORiTY unsecured ciaim:
          D At least one of the debtors and another
                                                                   □ Student loans
          H Check if this ciaim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 18 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                              Main Document    Page 39 of 98
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

4.52      Jefferson Capital Syst                                     Last 4 digits of account number       6003                                               $645.00
          Nonpriority Creditor's Name
          16 Mcleland Rd                                             When was the debt incurred?           Opened 02/16
          Saint Cloud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
           Bi Debtor 1 oniy
                                                                     G Unliquidated
          D Debtor 2 oniy
                                                                     □ Disputed
          n Debtor 1 and Debtor 2 only                               Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another                  □ Student loans
          D Check if this claim is for a community debt              □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Factoring Company Account Verizon
           □ Yes                                                     ■ other. Specify WireieSS

 4.53     La Ventana                                                 Last 4 digits of account number                                                          $220.00
          Nonpriority Creditor's Name
          12200 Academy Rd. NE                                       When was the debt incurred?

          Albuquerque, NM 87112
           Number Street City State Zip Code                         As of the date you file, the claim is: Check ail that apply
          Who incurred the debt? Check one.

           □ Debtor 1 oniy                                           □ Contingent
           □ Debtor 2 oniy                                           □ Unliquidated
                                                                     □ Disputed
           H Debtor 1 and Debtor 2 oniy
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ no                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify

 4.54      Lovelace Health System                                    Last 4 digits of account number       0196                                             $2,166.78
           Nonpriority Creditor's Name
           P.O. Box 9800                                             When was the debt incurred?            10/03/16
           Coral Springs, PL 33075-9800
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           □ Debtor 2 only                                           □ Unliquidated
                                                                     □ Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Medlcal/Health Care




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                              Main Document    Page 40 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.55      Lovelace Health System                                     Last 4 digits of account number                                                          $100.00
          Nonprlorlty Creditor's Name
          P.O. Box 9800                                              When was the debt incurred?

          Coral Springs, FL 33075-9800
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            n Contingent
          n Debtor 2 only                                            D Unliquidated
                                                                     D Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRiORITY unsecured claim:
          D At least one of the debtors and another
                                                                     D student loans
          B Check If this claim is for a community debt              □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Medlcal/Health Care

4.56      Merrick bank                                               Last 4 digits of account number                                                          $327.20
          Nonprioiity Creditor's Name
           po box 8218                                               When was the debt incurred?

           Mason, OH 45040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           D Debtor 1 only                                           D Contingent
           G Debtor 2 only                                           G Unliquidated
                                                                     G Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     G Student loans
           H Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           □ Ves                                                     B Other. Specify

4.57      Mitchell Roefe MD                                          Last 4 digits of account number                                                            $85.00
          Nonpriority Creditor's Name
          10752 N 89th Place                                         When was the debt incurred?

          Scottsdale, AZ 85260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           G Debtor 1 only                                           G Contingent
           G Debtor 2 only                                           G Unliquidated
                                                                     G Disputed
           B Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another
                                                                     G student loans
           B Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           B No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     B Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 20 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                              Main Document    Page 41 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

 4.58      Monitronics                                               Last 4 digits of account number       3111                                                 $37.55
           Nonpriority Creditor's Name
          PO Box 814530                                              When was the debt Incurred?           8/5/16
           Dallas, TX 75381
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.

           D Debtor 1 only                                           G Contingent
           D Debtor 2 only                                           □ Unliquidated
                                                                     □ Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           H Check If this claim Is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Security Service

 4.59      Mph2 Funding                                              Last 4 digits of account number       3761                                             $8,560.00
           Nonpriority Creditor's Name
                                                                                                           Opened 01/18 Last Active
           3605 S Tamarac Or                                         When was the debt Incurred?           6/19/18
           Denver, CO 80237
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
                                                                     □ Contingent
           H Debtor 1 only
                                                                     □ Unliquidated
           □ Debtor 2 only
                                                                     □ Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another                 □ Student loans
           □ Check If this claim Is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ no                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           n Yes                                                     ■ Other. Specify Automobile

 4.60      Navlent                                                   Last 4 digits of account number       8248                                             $7,783.00
           Nonpriority Creditor's Name
                                                                                                           Opened 11/07 Last Active
           Po Box 9655                                               When was the debt Incurred?           8/08/16
          Wllkes Barre, PA 18773
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.
                                                                     □ Contingent
           H Debtor 1 only                                           □ Unliquidated
           □ Debtor 2 only                                           □ Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another                 B Student loans
           □ Check If this claim Is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ no                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     □ Other. Specify
                                                                                           Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                              Main Document    Page 42 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.61      No Financial                                               Last 4 digits of account number       1010                                           $10,177.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/16 Last Active
          200 W Jackson Bivd Ste 2                                   When was the debt incurred?           8/04/17
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
          D Debtor 1 only
                                                                     n Unliquidated
           H Debtor 2 only
                                                                     G Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another                 G student loans
           D Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           n Yes                                                     H Other. Specify Unsecured

4.62       New Mexico Student Loans                                  Last 4 digits of account number       0751                                           $41,307.45
          Nonpriority Creditor's Name
          7400 Tiburon Dr. NE                                        When was the debt incurred?           8/6/18
          Albuquerque, MM 87120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           G Debtor 1 only                                           G Contingent
           G Debtor 2 only                                           G Unliquidated
                                                                     G Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another
                                                                     G student loans
           H Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ no                                                      G Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     H Other. Specify Student Lo3n

4.63       Nm Mexico Educational                                     Last 4 digits of account number       2299                                           $20,116.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/06 Last Active
           P.O. Box 92260                                            When was the debt incurred?           2/22/17
          Albuquerque, NM 87199
          Number Street City State Zip Code                          As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     G Contingent
           G Debtor 1 only
                                                                     G Unliquidated
           H Debtor 2 only                                           G Disputed
           G Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 H student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     G Other. Specify
                                                                                           Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                             Main Document    Page 43 of 98
Debtor 2 Erik B Keeiing-Torrez                                                                           Case number (if known)

4.64      Nm Mexico Educational                                      Last 4 digits of account number       2099                                           $15,726.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/06 Last Active
          P.O. Box 92260                                             When was the debt incurred?           2/22/17
          Albuquerque, NM 87199
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
          D Debtor 1 only
                                                                     G Unliquidated
          H Debtor 2 only                                            G Disputed
          D Debtor 1 and Debtor 2 only                               Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another                  H student loans
          G Check If this claim is for a community debt              G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ no                                                      G Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     G Other. Specify
                                                                                           Educational

4.65       Nm Mexico Educational                                     Last 4 digits of account number       8499                                             $4,729.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/06 Last Active
          P.O. Box 92260                                             When was the debt incurred?           2/22/17
          Albuquerque, NM 87199
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     G Contingent
           G Debtor 1 only
                                                                     G Unliquidated
           H Debtor 2 only                                           G Disputed
           G Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 B student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     G other, specify
                                                                                           Educational

4.66       Nm Mexico Educational                                     Last 4 digits of account number       2399                                             $3,565.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/06 Last Active
           P.O. Box 92260                                            When was the debt incurred?           2/22/17
          Albuquerque, NM 87199
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     G Contingent
           G Debtor 1 only
                                                                     G Unliquidated
           B Debtor 2 only                                           G Disputed
           G Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 B student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           Bno                                                       G Debts to pension or profit-sharing plans, and other similar debts
           GYes                                                      G Other. Specify
                                                                                           Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 23 of 34
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez                       Main Document    Page 44 of 98
Debtor 2 Erik B Keeling-Torrez                                                                         Case number (if known)

4.67      Nusenda Credit Union                                     Last 4 digits of account number                                                        Unknown
          Nonprlorlty Creditor's Name
          Po Box 8530                                              When was the debt incurred?

          Albuquerque, NM 87198
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          n Unliquidated
                                                                   D Disputed
          I Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
                                                                   □ Student loans
          I Check If this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify

4.68      Pivot Rock Solutions LLC                                 Last 4 digits of account number                                                          $473.19
          Nonpriority Creditor's Name
          3605 S Tamarac Dr                                        When was the debt incurred?

          Denver, CO 80237
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                          n Unliquidated
                                                                   n Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                   D student loans
          I Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H other. Specify

          Portfolio Recov Assoc                                    Last 4 digits of account number       2891                                             $1,038.00
          Nonpriority Creditor's Name
          120 Corporate Bivd Ste 1                                 When was the debt incurred?            Opened 02/15
          Norfolk, VA 23502
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   G Contingent
          H Debtor 1 only
                                                                   G Unliquidated
          n Debtor 2 only
                                                                   G Disputed
          G Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another                G student loans
          G Check if this claim is for a community debt            G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Factoring Company Account Capital One
          □ Yes                                                    ■ other Specify Bank Usa N.A.




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                             Main Document    Page 45 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.70       Portfolio Recov Assoc                                     Last 4 digits of account number       5154                                               $940.00
           Nonprlcrlty Creditor's Name
          120 Corporate Blvd Ste 1                                   When was the debt incurred?           Opened 02/15
          Norfolk, VA 23502
           Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check aii that appiy
          Who incurred the debt? Check one.
                                                                     □ Contingent
           H Debtor 1 oniy
                                                                     D Uniiquidated
           D Debtor 2 oniy
                                                                     D Disputed
           D Debtor 1 and Debtor 2 oniy                              Type of NONPRiORiTY unsecured ciaim:
           □ At ieast one of the debtors and another                 □ Student ioans
           D Check if this ciaim is for a community debt             D Obiigations arising out of a separation agreement or divorce that you did not
           is the ciaim subject to offset?                           report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Factoring Company Account Capital One
           □ Yes                                                     ■ other. Specify gank Usa N.A^

 4.71      Portfolio Recov Assoc                                     Last 4 digits of account number       0632                                               $505.00
           Nonpriority Creditor's Name
           120 Corporate Blvd Ste 1                                  When was the debt incurred?           Opened 04/15
           Norfolk, VA 23502
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that appiy
          Who incurred the debt? Check one.
                                                                     □ Contingent
           H Debtor 1 oniy
                                                                     n Uniiquidated
           □ Debtor 2 only
                                                                     D Disputed
           □ Debtor 1 and Debtor 2 oniy                              Type of NONPRiORiTY unsecured claim:
           D At least one of the debtors and another                 □ Student ioans
           D Check if this ciaim is for a community debt             D Obiigations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Factoring Company Account Capital One
           D Yes                                                     ■ other. Specify Bank Usa N.A.

 4.72      Quest Diagnostic                                          Last 4 digits of account number       2023                                               $604.61
           Nonpriority Creditor's Name
           PC Box 7306                                               When was the debt incurred?           05/13/2016
           Hoilister, MO 65673
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           D Debtor 2 only                                           □ Uniiquidated
                                                                     G Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRiORiTY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student ioans
           H Check if this ciaim is for a community debt             □ Obiigations arising out of a separation agreement or divorce that you did not
           is the ciaim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H other. Specify Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 25 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                             Main Document    Page 46 of 98
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

4.73      Rep/buiid                                                  Last 4 digits of account number       6032                                               $587.00
          Nonprlorlty Creditor's Name
                                                                                                           Opened 3/04/17 Last Active
          Po Box 9203                                                When was the debt incurred?           4/30/18
          Old Bethpage, NY 11804
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     G Contingent
          n Debtor 1 only
                                                                     G Unliquidated
          H Debtor 2 only
                                                                     G Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 G student loans
           G Check If this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     H Other. Specify Credit Card

4.74      Scottsdaie Emergency Assoc                                 Last 4 digits of account number       4281                                             $1,254.00
          Nonpriority Creditor's Name
          P.O. Box 29048                                             When was the debt incurred?            5/6/13
          Phoenix, AZ 85038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           G Debtor 1 only                                           G Contingent
           G Debtor 2 only                                           G Unliquidated
                                                                     G Disputed
           M Debtor 1 and bebtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another
                                                                     G student loans
           H Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     ■ Other. Specify Medical/Health Care

 4.75     Scottsdaie Pathology Associates                            Last 4 digits of account number                                                            $35.00
          Nonpriority Creditor's Name
          Po Box 740968                                              When was the debt incurred?

           Dallas, TX 75374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           G Debtor 1 only                                           G Contingent
           G Debtor 2 only                                           G Unliquidated
                                                                     G Disputed
           M Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another
                                                                     G student loans
           I Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ no                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     H Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 26 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
                                                             Main Document    Page 47 of 98
 Debtor 1 Scott Edward Keeling-Torrez
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.76      Sonora Quest Laboratory                                    Last 4 digits of account number                                                          $430.45
          Nonpriority Creditor's Name
          P.O. Box 52880                                             When was the debt incurred?

          Phoenix, AZ 85072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                            □ Contingent
          D Debtor 2 only                                            □ Unliquidated
                                                                     □ Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify

 4.77      Southwest Care Center                                     Last 4 digits of account number       7023                                               $449.00
           Nonpriority Creditor's Name
           P.O. Box 6880                                             When was the debt incurred?           2/6/2018
           Santa Fe, NM 87502-6880
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           □ Debtor 2 only                                           □ Unliquidated
                                                                     □ Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Medical/Health Care

 4.78      Southwest Diagnostic Imaging                              Last 4 digits of account number        1453                                              $246.00
          Nonpriority Creditor's Name
          2323 W. Rose Gardenlane                                    When was the debt incurred?            5/14/13
           Phoenix, AZ 85027
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           □ Debtor 2 only                                           □ Unliquidated
                                                                     □ Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     □ Student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ no                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Medlcal/Health Care




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 27 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
                                                             Main Document    Page 48 of 98
 Debtor 1 Scott Edward Keeling-Torrez
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.79      State Employees Credit Union                               Last 4 digits of account number                                                        Unknown
          Nonprlorlty Creditor's Name
          813 St Michaels Dr.                                        When was the debt incurred?

          Santa Fe. NM 87505
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                            D Contingent
           □ Debtor 2 only                                           G Unliquidated
                                                                     G Disputed
           H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another
                                                                     G student loans
           I Check If this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H Other. Specify

 4.80      Syncb/conns                                               Last 4 digits of account number       6347                                             $3,658.00
           Nonpriority Creditor's Name
                                                                                                           Opened 06/16 Last Active
           C/o Po Box 965036                                         When was the debt incurred?           8/08/17
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     G Contingent
           G Debtor 1 only
                                                                     G Unliquidated
           H Debtor 2 only
                                                                     G Disputed
           G Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 G student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Charge Account

 4.81      Tbom/contfin                                              Last 4 digits of account number       9341                                               $523.00
           Nonpriority Creditor's Name
                                                                                                            Opened 12/12 Last Active
           4550 New Linden Hill Rd                                   When was the debt incurred?           4/15/13
           Wilmington, DE 19808
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     G Contingent
           M Debtor 1 only
                                                                     G Unliquidated
           G Debtor 2 only
                                                                     G Disputed
           G Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another                 G student loans
           G Check if this claim is for a community debt             G Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     ■ other. Specify Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 28 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                             Main Document    Page 49 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                          Case number (if known)

4.82      Tbom/total Crd                                             Last 4 digits of account number       6064                                               $424.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/16 Last Active
          5109 S Broadband Ln                                        When was the debt incurred?           3/02/18
          Sioux Fails, SD 57108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
           □ Debtor 1 only
                                                                     D Unliquidated
           H Debtor 2 only
                                                                     D Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another                 D student loans
           □ Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     H Other. Specify Credit Card

 4.83     The Build Card                                             Last 4 digits of account number       6032                                               $644.97
          Nonpriority Creditor's Name
          PO Box 660269                                              When was the debt incurred?           8/8/2018
          Albuquerque, NM 87120
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           D Debtor 1 only                                           □ Contingent
           D Debtor 2 only                                           D Unliquidated
                                                                     D Disputed
           I Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
                                                                     D student loans
           H Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     ■ Other. Specify Credit Card Purchases

 4.84     The Bureaus Inc                                            Last 4 digits of account number       9318                                               $708.00
          Nonpriority Creditor's Name
          1717 Central St                                            When was the debt incurred?           Opened 04/18
           Evanston, IL 60201
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
           n Debtor 1 only
                                                                     n Unliquidated
           H Debtor 2 only
                                                                     D Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           n At least one of the debtors and another                 n student loans
           D Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Collection Attorney Capital One N.A.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 29 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                           Main Document    Page 50 of 98
Debtor 2 Erik B Keeling-Torrez                                                                         Case number (if known)

4.85      Total Visa                                               Last 4 digits of account number       6064                                               $408.15
          Nonpriority Creditor's Name
          P.O Box 5220                                             When was the debt incurred?           7/9/18
          Sioux Fails, SD 57117
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                          D Unliquidated
                                                                   n Disputed
          Hi Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
                                                                   □ Student loans
          H Check If this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    ■ Other. Specify Credit Card Purchases

4.86      Union Pius Credit Card                                   Last 4 digits of account number       8775                                               $281.71
          Nonpriority Creditor's Name
          PO Box 60501                                             When was the debt incurred?           9/25/2016
          City of industry, CA 91716
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          □ Debtor 2 only                                          □ Unliquidated
                                                                   □ Disputed
          M Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                   □ Student loans
          1 Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Credit Card Purchases

4.87      University Of Phoenix                                    Last 4 digits of account number        8967                                              $923.00
          Nonpriority Creditor's Name
          4615 E Elwood St Fl 3                                    When was the debt incurred?            Opened 10/11
          Phoenix, AZ 85040
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   □ Contingent
          H Debtor 1 only
                                                                   □ Unliquidated
          D Debtor 2 only
                                                                   □ Disputed
          □ Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                □ Student loans
          □ Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    B Other. Specify Unsecured




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                             Main Document    Page 51 of 98
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

          UNM Sandoval Regional Medical
4.88      Cntr                                                       Last 4 digits of account number       2686                                               $640.30
          Nonprlorlty Creditor's Name
          1131 University Blvd NE                                    When was the debt incurred?           2/2/17
          Albuquerque, NM 87102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                            □ Contingent
          n Debtor 2 only                                            n Unliquidated
                                                                     □ Disputed
          H Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another                  D student loans
          H Check If this claim is for a community debt              D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

          ■ No                                                       □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Medicai/Heaith Care

          Vantari Genetics                                           Last 4 digits of account number                                                              $7.10
          Nonprlorlty Creditor's Name
          27 Technology Dr.                                          When was the debt incurred?

          Irvine, CA92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           □ Debtor 2 only                                           n Unliquidated
                                                                     D Disputed
           B Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           □ At least one of the debtors and another                 D student loans
           H Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     H Other. Specify

 4.90     Wakefieid & Associates                                     Last 4 digits of account number        2463                                              $109.00
           Nonpriority Creditor's Name
          7005 Middlebrook Pike                                      When was the debt incurred?            Opened 01 /17
           Knoxviiie, IN 37909
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     □ Contingent
           H Debtor 1 only
                                                                     D Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           □ Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 □ Student loans
           D Check if this claim is for a community debt             □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Collection Attorney Lovelace Medical
           □ Yes                                                     ■ other. Specify Center-Downto




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 31 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                            Desc
Debtor 1 Scott Edward Keeling-Torrez
                                                           Main Document    Page 52 of 98
Debtor 2 Erik B Keeling-Torrez                                                                         Case number (if known)

4.91      Waimart                                                  Last 4 digits of account number                                                          $700.36
          Nonpriority Creditor's Name
          PO BOX 965024                                            When was the debt incurred?

          Orlando, FL 32896
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          □ Unliquidated
                                                                   D Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                   D student loans
          I Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify

4.92      Welis Fargo                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          P.O. Box 30086                                           When was the debt incurred?

          Los Angeies, OA 90030
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                          D Unliquidated
                                                                   D Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                   D student loans
          I Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify

 4.93     Wendy Gallegos LLC                                       Last 4 digits of account number                                                        $6,200.00
          Nonpriority Creditor's Name
          420 Ashley Lane                                          When was the debt incurred?

          Corrales, NM 87048
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          n Unliquidated
                                                                   □ Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                   D student loans
          H Check if this claim is for a community debt            D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    B Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                                   Desc
                                                           Main Document    Page 53 of 98
Debtor 1 Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                           Case number (if known)

4.94      Western Dental                                           Last 4 digits of account number                                                                Unknown
          Nonpriority Creditor's Name
          P.O. Box 14228                                           When was the debt incurred?

          Orange, CA 92863
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.

          D Debtor 1 oniy                                          □ Contingent
          □ Debtor 2 oniy                                          G Unliquidated
                                                                   □ Disputed
          H Debtor 1 and Debtor 2 only
                                                                   Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another
                                                                   □ Student loans
          I Check if this claim is for a community debt            □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify Braces

4.95      Westlake Financial Svc                                   Last 4 digits of account number         8550                                                  $10,010.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/16 Last Active
          4751 Wiishire Blvd Ste 1                                 When was the debt incurred?             6/16/18
          Los Angeles, CA 90010
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   □ Contingent
          □ Debtor 1 only
                                                                   □ Unliquidated
          H Debtor 2 only
                                                                   □ Disputed
          □ Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                □ Student loans
          □ Check if this claim is for a community debt            □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    H Other. Specify Automoblle

 4.96     Zia Finance                                              Last 4 digits of account number          1325                                                     $891.00
          Nonpriority Creditor's Name
                                                                                                            Opened 7/21/17 Last Active
          C/o Security Finance                                     When was the debt incurred?              3/19/18
          Spartanburg, SC 29304
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   □ Contingent
          □ Debtor 1 only
                                                                   □ Unliquidated
          H Debtor 2 only
                                                                   □ Disputed
          □ Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another                □ Student loans
          □ Check if this claim is for a community debt            □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    ■ other. Specify Unsecured

            I List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry in Part 1 or Part 2 did you iist the original creditor?
 Lovelace Health System                                      Line 4.3 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 9800                                                                                         B Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 33 of 34
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                      Desc
 Debtor 1 Scott Edward Keeling-Torrez
                                                            Main Document    Page 54 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                         Case number (if known)

 Coral Springs, FL 33075-9800
                                                              Last 4 digits of account number                   0066


            I Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This Information Is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.      $                 3,057.00
                        6c.   Claims for death or personal Injury while you were Intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00


                        6e. Total Priority. Add lines 6a through 6d.                                      Be.                        3,057.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.                       90,529,00
 Total claims
  from Part 2                 Obligations arising out of a separation agreement or divorce that you
                                                                                                    6g.            $                     0.00
                              did not report as priority claims
                        6h.   Debts to pension or profit-sharing plans, and other similar debts     6h.            $                     0.00
                        6i.                                                                         6i.            $              174,814.20

                        6j.   Total Nonprlorlty. Add lines 6f through 61.                                                         265,343.20




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 34 of 34
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.Gom                                                                                  Best Case Bankruptcy
             Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                               Desc
                                                             Main Document    Page 55 of 98

Debtor 1                 Scott Edward Keeling-Torrez
                         First Name                         Middle Name              Last Name

Debtor 2                 Erik B Keeling-Torrez
(Spouse if, filing)      First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                       □ Check If this Is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, copy the additional page, fill It out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (If known).

1.    Do you have any executory contracts or unexpired leases?
      B No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      □ Yes. Fill In all of the Information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.    List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the Instructions for this form In the Instruction booklet for more examples of executory contracts
      and unexpired leases.


        Person or company with whom you have the contract or lease                     state what the contract or lease Is for
                         Name, Number, Street, City, State and ZIP Code




          Number      Street




          Number      Street




          Number      Street


                                                                          ZIP Code




          Number      Street




          Number      Street


                                                                          ZIP Code




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                             Best Case Bankruptcy
             Case 2:19-bk-12981-BB                               Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                           Desc
                                                                 Main Document    Page 56 of 98

Debtor 1                   Scott Edward Keeling-Torrez
                           First Name                           Middle Name          Last Name

Debtor 2                   Erik B Keeling-Torrez
(Spouse if, filing)        First Name                           fuliddle Name        Last Name

 United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                      □ Check If this Is an
                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page,
fill It out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (If known). Answer every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.




      2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories Include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      □ No. Go to line 3.
      • Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?




                       In which community state or territory did you live?           California      . Fill In the name and current address of that person.
                      James Cari Beeson

                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street. City. State & Zip Code

   3. In Column 1, list all of your codebtors. Do not Include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only If that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

               Coiumn 1: Your codebtor                                                               Coiumn 2: The creditor to whom you owe the debt
               Name, Number, Street, City. State and ZIP Code                                        Check all schedules that apply:

                                                                                                     □ Schedule D, line
                                                                                                     □ Schedule E/F, line
                                                                                                     □ Schedule G, line




                                                                                                     □ Schedule D, line
                                                                                                     □ Schedule E/F, line
                                                                                                     □ Schedule G, line _




Official Form 106FI                                                              Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 2:19-bk-12981-BB                  Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                      Desc
                                                    Main Document    Page 57 of 98



Debtor 1                      Scott Edward Keeling-Torrez

Debtor 2                      Erik B Keeling-Torrez
(Spouse, if filing)

 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                              Check If this Is:
(If known)                                                                                               □ An amended filing
                                                                                                         □ A supplement showing postpetltlon chapter
                                                                                                             13 Income as of the following date:

 0ffici3l Form 1061                                                                                               / □□/ yyyy
                                                                                                             MM / DD/ YYYY

 Schedule I: Your income                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                      Describe Employment

 1.     Fill In your employment
        Information.                                               Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                              □ Employed                                   H Employed
       attach a separate page with           Employment status
        information about additional
                                                                   B Not employed                               □ Not employed
       employers.
                                             Occupation                                                         Location Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                    Warner Bros. Television

       Occupation may Include student        Employer's address                                                 300 Television Plaza
       or homemaker, If It applies.
                                                                                                                Burbank, CA 91505

                                             How long employed there?                                                    14 years

                      Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 In the space. Include your non-flling
spouse unless you are separated.

If you or your non-flling spouse have more than one employer, combine the Information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-flling spouse

        List monthly gross wages, salary, and commissions (before all payroll
 2-    deductions). If not paid monthly, calculate what the monthly wage would be.         2.      $                                   7,452.99

 3.     Estimate and list monthly overtime pay.                                            3.     +$              0.00       4

 4.    Calculate gross Income. Add line 2 + line 3.                                        4.      $                             $   7,452.99




Official Fonn 1061                                                      Schedule I: Your Income
            Case 2:19-bk-12981-BB                 Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                      Desc
                                                  Main Document    Page 58 of 98

Debtor 1 Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                   Case number (if kmwn)



                                                                                                  For Debtor 1            For Debtor 2 or
                                                                                                                          non-filing spouse
      Copy line 4 here                                                                    4.     $               0.00     $         7,452.99

5.    List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.  $                 0.00     $        1,517.75
     5b.     Mandatory contributions for retirement plans                                 5b.  $                 0.00     $            0.00
     5c.     Voluntary contributions for retirement plans                                 5c.  $                 0.00     $            0.00
     5d.     Required repayments of retirement fund loans                                 5d. $                  0.00     $            0.00
     5e.     Insurance                                                                    5e.  $                 0.00     $            0.00
     5f.     Domestic support obligations                                                 5f.  $                 0.00     $            0.00
     5g.     Union dues                                                                   5g. $                  0.00     $            0.00
     5h.     Other deductions. Specify:                                                   5h.+ $                 0.00    +$            0.00

      Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                      6.     $               0.00     $        1,517.75
      Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.     $               0.00     $       5,935.24
8.    List ail other income regularly received:
      Ba. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                          Ba.     $              0.00     $            0.00
      Bb.    Interest and dividends                                                       Bb.     $              0.00                  0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                       Be.                      0.00                  0.00
      8d.    Unemployment compensation                                                  Bd.                      0.00                  0.00
      Be.    Social Security                                                            Be.                      0.00                  0.00
      Bf.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known)of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program)or housing subsidies.
             Specify:                         ^                                           Bf.                    0.00                  0.00
             Pension or retirement income                                                                        0.00                  0.00
      Bh.    Other monthly income. Specify:                                               Bh.+                   0.00                  0.00


9.    Add ail other income. Add lines Ba+Bb+Bc+Bd+Be+Bf+Bg+Bh.                                                   0.00                     0.00


10. Calculate monthly income. Add line 7 + line 9.                                     10.                 0.00     $      5,935.24    $       5,935.24
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State ail other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                   11. +$             0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
      applies                                                                                                                                    5,935.24

                                                                                                                                      Combined
                                                                                                                                      monthly income
13. Do you expect an increase or decrease within the year after you file this form?
      ■         No.
      □         Yes. Explain: |




Official Form 1061                                                    Schedule I: Your Income                                                     page 2
         Case 2:19-bk-12981-BB                      Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                           Desc
                                                    Main Document    Page 59 of 98



                       Scott Edward Keeling-Torrez                                                          Check if this Is:
                                                                                                            □    An amended filing
                       Erik B Keeling-Torrez                                                                □    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   CENTRAL DISTRICT OF CALIFORNIA                                         MM / DO / YYYY


Case number
(If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                              r
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

l^ll^Jl ii I III le Your Household
 1.    Is this a joint case?
       □ No. Go to line 2.
       I Yes. Does Debtor 2 live in a separate household?


                □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

       Do you have dependents?            □ No
       Do not list Debtor 1               g Yes    Fill out this Information for   Dependent's relationship to        Dependent's      Does dependent
       and Debtor 2.                               each dependent                  Debtor 1 or Debtor 2               age              live with you?

       Do not state the
       dependents names.                                                                                                               ■ Yes
                                                                                                                                       □ No
                                                                                                                                       □ Yes
                                                                                                                                       □ No
                                                                                                                                       □ Yes
                                                                                                                                       □ No
                                                                                                                                       □ Yes
 3.    Do your expenses include                  ■ No
       expenses of people other than
                                                 □ Yes
       yourself and your dependents?

                          Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a suppiemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Inciude first mortgage
      payments and any rent for the ground or lot.                                                                                          3,850.00

       If not included in line 4:

      4a.     Real estate taxes
      4b.     Property, homeowner's, or renter's insurance
      4c.     Home maintenance, repair, and upkeep expenses
      4d.     Homeowner's association or condominium dues
5.    Additional mortgage payments for your residence, such as home equity loans




Official Form 106J                                                   Schedule J: Your Expenses
        Case 2:19-bk-12981-BB                         Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                                Desc
                                                      Main Document    Page 60 of 98

Debtor 1     Scott Edward Keeling-Torrez
Debtor 2                                                                                                Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                      6a. $                                 200.00
      6b. Water, sewer, garbage collection                                                                    6b. $                                   50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                      6c. $                                 610.00
      6d. Other. Specify:                                                                                     6d. $                                     0.00
7.    Food and housekeeping supplies                                                                            7.   $                              700.00
8.    Childcare and children's education costs                                                                  8.   $                                  0.00
9.    Clothing, laundry, and dry cleaning                                                                       9.   $                              125.00
10.   Personal care products and services                                                                     10.    $                              100.00
11.   Medical and dental expenses                                                                             11.    $                              100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                            12.    $                              300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13. $                                 100.00
14.   Charitable contributions and religious donations                                                        14. $                                     0.00
15. insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a.   Life insurance                                                                                  15a. $                                     0.00
      15b. Health insurance                                                                                  15b. $                                 750.00
      15c.   Vehicle insurance                                                                               15c. $                                 220.00
      15d. Other insurance. Specify: Renters insurance                                                       15d. $                                   25.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                                  16. $                                     0.00
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                                          17a. $                                 420.00
    17b. Car payments for Vehicle 2                                                                          17b. $                                     0.00
    17c. Other. Specify:                                                                                     17c. $                                     0.00
    17d. Other. Specify:                                                                                     17d. $                                     0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule /, Your Income(Official Form 1061).                            18. $                                     0.00
19. Other payments you make to support others who do not live with you.                                              $                                  0.00
    Specify:                                                                                19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule 1: Your Income.
      20a. Mortgages on other property                                                                       20a. $                                     0.00
      20b. Real estate taxes                                                                                 20b. $                                     0.00
      20c. Property, homeowner's, or renter's insurance                                                      20c. $                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                                          20d. $                                     0.00
      20e. Homeowner's association or condominium dues                                                       20e. $                                     0.00
21.   Other: Specify:      Student loan                                                                       21. +$                                300.00

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                         $                     7,850.00
      22b. Copy line 22(monthly expenses for Debtor 2), if any,from Official Form 106J-2                                 $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                    $                     7,850.00
23. Calculate your monthly net income.
      23a. Copy line 12(your combined monthiy income)from Schedule 1.                                        23a. $                               5,935.24
      23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              7,850.00

      23c. Subtract your monthly expenses from your monthly income.
             The result Is your monthly net income.                                                          23c.    $                           -1,914.76

24.   Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      ■ No.
      □ Yes.             I Explain here:




Official Form 106J                                                   Schedule J: Your Expenses                                                                    page 2
             Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                 Desc
                                                             Main Document    Page 61 of 98




Debtor 1                 Scott Edward Keeling-Torrez
                         First Name                         Middle Name             Last Name

Debtor 2                 Erik B Keeling-Torrez
(Spouse if, filing)      First Name                         Middle Name             Last Name

 Unlteid States Bankruptcy Court for tfie;           CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                        □ Check if this is an
                                                                                                                                    amended filing



Official Form 106Dec

Declaration About an Individual Debtor's Schedules                                                                                                        12/15
If two married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud In connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.



                  Sign Below
       Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?



        □     Yes. Name of person                                                                               Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


      UndeiNp^nalty^f perjur^''declare that I have read the summary and schemes filed with this declaration and
      thaUh^j ((are tAji^^ml^^rect.                                        ^ ^
       X l/l ScOTryd^^ryF^                                                          X /s/ ^ik BlKeenng^orf^x;
             ScottyEdyfai^d^eiing-Torrez                                                Erik
                                                                                        Erik B
                                                                                             B Keeiing-Toh-e^z
                                                                                               Keeiing-Toh-ez // )I
             S\gnji^u(e ofJSe^r 1                                                       Signature of Debtor 2       fy
                                                                                                                    fJ
             Date     March 15, 2019                                                    Date    March 15, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                         Desc
                                                             Main Document    Page 62 of 98




Debtor 1                 Scott Edward Keeling-Torrez
                         First Name                         Middle Name                  Last Name

Debtor 2                 Erik B Keeling-Torrez
(Spouse if, filing)      First Name                         Middle Name                  Last Name

 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                 □ Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                ^
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

               1 lUM I II lails About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

       ■      Married
       □      Not married

2.    During the last 3 years, have you lived anywhere other than where you live now?

       □      No
       B      Yes. List aii of the piaces you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

        222 Main St. #2228                                       From-To:                                                                         H Same as Debtor 1
                                                                                              I Same as Debtor 1
        Los Angeies, OA 90012                                    2018                                                                             From-To:




        New Mexico                                               From-To:
                                                                                              I Same as Debtor 1                                  ■ Same as Debtor 1
                                                                 2016-2017                                                                        From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? {Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       □      No
       B      Yes. Make sure you fill out Scheduie H: Your Codebtors (Official Form 106H).

               Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jotis and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      □       No
             Yes. Fill in the details.


                                                   Debtor 1                                                        Debtor 2

                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check ail that apply,           (before deductions
                                                                                    exclusions)                                                    and exclusions)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                       Desc
                                                           Main Document    Page 63 of 98
Debtor 1      Scott Edward Keellng-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                            Case number (if known)


                                                  Debtor 1                                                        Debtor 2

                                                  Sources of Income                Gross income                   Sources of income            Gross income
                                                  Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                   exclusions)                                                 and exclusions)

From January 1 of current year until □ Wages, commissions,                                            $0.00       H Wages, commissions,              $11,363.00
the date you filed for bankruptcy:   bonuses, tips                                                                bonuses, tips
                                                  □ Operating a business                                          □ Operating a business

 For last calendar year:                          H Wages, commissions,                        $85,771.00         □ Wages, commissions,                     $0.00
(January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                  □ Operating a business                                          □ Operating a business

 For the calendar year before that:               ■ Wages, commissions,                        $58,160.00         □ Wages, commissions,                     $0.00
 (January 1 to December 31, 2017 )                bonuses, tips                                                   bonuses, tips

                                                  □ Operating a business                                          □ Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      ■     No
      □     Yes. Fill in the details.

                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                Gross income from              Sources of income            Gross income
                                                  Describe below.                  each source                    Describe below.              (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)

            I List Certain Payments You Made Before You Filed for Bankruptcy

6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      n     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as Incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                    n No.         Go to line 7.
                    n Yes         List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

      H Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     ■ No.        Go to line 7.
                    ^ Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                  an attorney for this bankruptcy case.


       Creditor's Name and Address                             Dates of payment             Total amount          Amount you        Was this payment for.
                                                                                                       paid            still owe




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                       Desc
                                                             Main Document    Page 64 of 98
Debtor 1      Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                             Case number {if known)

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
     including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child
     support and alimony.

      ■     No
      □     Yes. List all payments to an Insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ■     No
      □     Yes. List all payments to an Insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

              Mciilily Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      ■     No
      □     Yes. Fill In the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      □     No. Go to line 11.
      ■     Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Mph2 Funding                                             Automobile                                                    June 2018                         $0.00
       3605 8 Tamarac Dr
       Denver, CO 80237                                          ■ Property was repossessed.
                                                                 □ Property was foreclosed.
                                                                 □ Property was gamished.
                                                                 □ Property was attached, seized or levied.

       Westlake Financial Svc                                   Automobile                                                    November                          $0.00
       4751 Wllshire Blvd Ste 1                                                                                               2018
       Los Angeles, CA 90010                                     ■ Property was repossessed.
                                                                 □ Property was foreclosed.
                                                                 □ Property was garnished.
                                                                 □ Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
      ■     No
      □     Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                      Desc
                                                           Main Document    Page 65 of 98
Debtor 1      Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                            Case number {if known)


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

      ■    No
      □    Yes

             I I'll ( I'liain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ■     No
      □    Yes. Fill In the details for each gift.
       Gifts with a total value of more than $600                  Describe the gifts                                        Dates you gave                 Value
       per person                                                                                                            the gifts

       Person to Whom You Gave the Gift and
      Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      ■     No
      □    Yes. Fill in the detaiis for each gift or contribution.
       Gifts or contributions to charities that total              Describe what you contributed                             Dates you                      Value
      more than $600                                                                                                         contributed
      Charity's Name
      Address (Number, Street, City, State and ZIP Code)

            I List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

      ■     No
      □     Yes. Fill in the detaiis.
       Describe the property you lost and                 Describe any insurance coverage for the loss                       Date of your      Value of property
       how the loss occurred                                                                                                 loss                             lost
                                                          Include the amount that insurance has paid. List
                                                          pending insurance claims on line 33 of Schedule A/B:
                                                          Property.

            I List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      □     No
      M     Yes. Fill in the details.
      Person Who Was Paid                                          Description and value of any property                     Date payment             Amount of
      Address                                                      transferred                                               or transfer was            payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       The Attorney Group                                          Attorney Fees $1095                                       8/7/2018                 $1,095.0 0
       3435 Wilshire Blvd
       Suite 1111
       Los Angeles, CA 90010
       dking@theattorneygroup.com




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                     Desc
 Debtor 1      Scott Edward Keeling-Torrez
                                                             Main Document    Page 66 of 98
 Debtor 2 Erik B Keeling-Torrez                                                                             Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      ■     No
      □     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred In the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
      ■     No
      □     Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid In exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called asset-protection devices.)
      ■     No
      □     Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made


               List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or Instruments held In your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares In banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial Institutions.
      ■     No
      □     Yes. Fill In the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or            Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number            Instrument                    closed, sold,           before closing or
       Code)                                                                                                             moved, or                           transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      ■     No
      □     Yes. Fill In the details.
       Name of Financial Institution                                 Who else had access to It?             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have It?
                                                                     State and ZIP Code)

22. Have you stored property In a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      ■     No
      □     Yes. Fill In the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            tO It?                                                                       have It?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                    Desc
                                                             Main Document    Page 67 of 98
 Debtor 1     Scott Edward Keeling-Torrez
 Debtor 2 Erik B Keeling-Torrez                                                                                 Case number {if known)

             l(l<>ii(i[y Property You Hold or Control for Sonfieone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
     for someone.


      ■     No
      □     Yes. Fill In the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)


            I Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

H Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
H Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
H Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      ■     No
      □     Yes. Fill In the details.
       Name of site                                                  Governmentai unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmentai unit of any release of hazardous material?

      ■     No
      □     Yes. FIN In the details.
       Name of site                                                  Governmentai unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know It
                                                                     ZIP Code)

26. Have you been a party in any judiciai or administrative proceeding under any environmental law? Include settlements and orders.

      ■     No
      □     Yes. Fill In the details.
       Case Title                                                    Court or agency                            Nature of the case              Status of the
       Case Number                                                   Name                                                                       case
                                                                     Address (Number, Street, City,
                                                                     state and ZIP Code)

              Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
            n A partner in a partnership
            □ An officer, director, or managing executive of a corporation
            □ An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                    Desc
                                                             Main Document    Page 68 of 98
Debtor 1      Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                             Case number (if known)

       ■    No. None of the above applies. Go to Part 12.
       □ Yes. Check all that apply above and fill In the details below for each business.
       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not Include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
       Institutions, creditors, or other parties.

       ■    No
       □    Yes. FIN In the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

 Part 12:    I Sign Below

I ha        ad the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
ar^         and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud In connection
wltt        inkruptcyjuase can result In fines up to $250,000, or Imprj&onmentfor up to 20 years, or both.
18\         . §§ >5^13H\1519, and 3571.
                                                                        is! Erik               -Torrez
                           ling-Torrez                                  Erik B Keeling-Torrez
Slgnati^ of De^r 11                                                     Signature of Debtor 2
           Mardi 15, 2019                                               Date       March 15, 2019

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy {Official Form 107)7
■ No
n Yes

Did you pay or agree to pay someone who Is not an attorney to help you fill out bankruptcy forms?
■ No
□ Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Deciaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                               Desc
                                                             Main Document    Page 69 of 98


 Debtor 1                Scott Edward Keeling-Torrez
                          First Name                        Middle Name               Last Name

 Debtor 2                 Erik B Keeling-Torrez
(Spouse if. filing)       First Name


 United States Bankruptcy Court for the;             CENTRAL DISTRICT OF CALIFORNIA

 Case number
(if known)                                                                                                                       □ Check if this is an
                                                                                                                                    amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15
If you are an Individual filing under chapter 7, you must fill out this form If:
H creditors have claims secured by your property, or
H you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
             on the form

If two married people are filing together In a joint case, both are equally responsible for supplying correct Information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (If known).

               I I'll I iiiir Creditors Who Have Secured Claims

1. For any creditors that you listed In Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill In the
   Information below.
    Identify the creditor and the property that Is collateral             What do you Intend to do with the property that       Did you claim the property
                                                                          secures a debt?                                       as exempt on Schedule C?



    Creditor's        Bridgecrest                                         □ Surrender the property.
                                                                          □ Retain the property and redeem it.
                                                                          H Retain the property and enter into a                □ Yes
    Description of      2014 Volkswagen Jetta 12K                            Reaffirmation Agreement.
    property             miles                                            □ Retain the property and [explain]:
    securing debt: ^MV per I


    Creditor's        Rhh Mortgage Services                               • Surrender the property.
                                                                          □ Retain the property and redeem it.
                                                                          □ Retain the property and enter into a                □ Yes
    Description of      8105 NW Camino Paisano                               Reaffirmation Agreement.
    property            Albuquerque, NM 87120                             □ Retain the property and [explain]:
    securing debt:       Bernaiiiio County
                         FMV per Ziiiow

           I I' ll Vdiir Unexplred Personal Property Leases
For any unexplred personal property lease that you listed In Schedule G: Executory Contracts and Unexplred Leases (Official Form 106G), fill
In the Information below. Do not list real estate leases. Unexplred leases are leases that are still In effect; the lease period has not yet ended.
You may assume an unexplred personal property lease If the trustee does not assume It. 11 U.S.C. § 365(p)(2).

 Describe your unexplred persona] property leases                                                                           Wlii the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                          Desc
                                                             Main Document    Page 70 of 98

Debtor 1      Scott Edward Keeling-Torrez
Debtor 2 Erik B Keeling-Torrez                                                                      Case number (if known)



Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes

Lessor's name:                                                                                                               n No
Description of leased
Property:                                                                                                                    □ Yes

Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes

Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes

Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes

 Lessor's name:                                                                                                              □ No
Description of leased
Property:                                                                                                                    □ Yes

 Lessor's name:                                                                                                              □ No
Description of leased
Property:                                                                                                                    □ Yes

           LSign Below

Under                                      that I have indicated my intention about any g^perty of my esta^ that secures a debt and any personal
pro                                     nexpired lea^se.

                                                                                    X /s/ErikB
                                       l-Torrez                                        Erik B Keeling-Tor|i
               ure of     btor 1                                                       Signature of Debtor 2

       Date        March 15, 2019                                                   Date    March 15, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                    Desc
                                                          Main Document    Page 71 of 98
Notice Required by 11 U.S.C.§ 342(b)for
Individuals Filing for Bankruptcy(Form 2010)


                                                                                       Chapter 7:        Liquidation
This notice is for you if:
                                                                                               $245 filing fee
        You are an individual filing for bankruptcy,
        and                                                                                     $75   administrative fee

        Your debts are primarily consumer debts.                                       +        $15 trustee surcharge
        Consumer debts are defined in 11 U.S.C.
       § 101(8)as "incurred by an individuai                                                   $335   total fee
       primariiy for a personai, famiiy, or
       household purpose."                                                             Chapter 7 is for individuals who have financial
                                                                                       difficulty preventing them from paying their debts
                                                                                       and who are willing to allow their nonexempt
The types of bankruptcy that are available to                                          property to be used to pay their creditors. The
individuals
                                                                                       primary purpose of filing under chapter 7 is to have
                                                                                       your debts discharged. The bankruptcy discharge
Individuals who meet the qualifications may file under                                 relieves you after bankruptcy from having to pay
one of four different chapters of Bankruptcy Code:                                     many of your pre-bankruptcy debts. Exceptions exist
                                                                                       for particular debts, and liens on property may stiii
        Chapter 7 - Liquidation                                                        be enforced after discharge. For example, a creditor
                                                                                       may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                    repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                          However, if the court finds that you have committed
                   for family farmers or                                               certain kinds of improper conduct described in the
                         fishermen                                                     Bankruptcy Code, the court may deny your
                                                                                       discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                        You should know that even if you file chapter 7 and
                          income                                                       you receive a discharge, some debts are not
                                                                                       discharged under the law. Therefore, you may stiii
                                                                                       be responsible to pay:
You should have an attorney review your
decision to file for bankruptcy and the choice of                                          most taxes;
chapter.
                                                                                           most student loans;

                                                                                           domestic support and property settlement
                                                                                           obligations;




Notice Required by 11 U.S.C.§ 342(b)for Individuais Filing for Bankruptcy(Form 2010)                                                       page 1

Software Copyright(c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                        Desc
                                                            Main Document    Page 72 of 98


        most fines, penalties, forfeitures, and criminal                               your income is more than the median income for your
        restitution obligations; and                                                   state of residence and family size, depending on the
                                                                                       results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                           administrator, or creditors can file a motion to dismiss
         papers.                                                                       your case under § 707(b)of the Bankruptcy Code. If a
                                                                                       motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                   be dismissed. To avoid dismissal, you may choose to
                                                                                       proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                Code.

        fraud or defalcation while acting in breach of                                 If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                            the trustee may sell your property to pay your debts,
                                                                                       subject to your right to exempt the property or a portion
        intentional Injuries that you inflicted; and                                   of the proceeds from the sale of the property. The
                                                                                       property, and the proceeds from property that your
        death or personal injury caused by operating a                                 bankruptcy trustee sells or liquidates that you are
         motor vehicle, vessel, or aircraft while intoxicated                          entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                         enable you to keep your home, a car, clothing, and
                                                                                       household items or to receive some of the proceeds if
If your debts are primarily consumer debts, the court                                  the property is sold.
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.                                     Exemptions are not automatic. To exempt property, you
You must file Chapter 7 Statement of Your Current                                      must list it on Schedule C: The Property You Claim as
Monthly Income (Official Form 122A-1) if you are an                                    Exe/npf(Official Form 106C). If you do not list the
individual filing for bankruptcy under chapter 7. This                                 property, the trustee may sell It and pay all of the
form will determine your current monthly Income and                                    proceeds to your creditors.
compare whether your income is more than the median
income that applies in your state.

If your Income is not above the median for your state,
you will not have to complete the other chapter 7form,                                 Chapter 11: Reorganization
the Chapter 7 Means Test Calculation (Official Form
122A-2).
                                                                                                   $1,167 filing fee
 If your Income Is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                        +           $550 administrative fee
 Calculation (Official Form 122A-2). The calculations on                                           $1,717     total fee
the form— sometimes called the Means Test—deduct
from your Income living expenses and payments on                                       Chapter 11 Is often used for reorganizing a business,
certain debts to determine any amount available to pay                                 but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                       chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)                                                             page 2

Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                       Desc
                                                           Main Document    Page 73 of 98
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file. Only
             an attorney can give you legal advice about what can happen as a result of filing for bankruptcy and
             what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms properly
             and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that many
             people find it difficult to represent themselves successfully. The rules are technical, and a mistake or
             inaction may harm you. if you file without an attorney, you are still responsible for knowing and
            following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

            Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
            bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
            fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
            20 years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.



                                                                                       Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family                                                  repay your creditors all or part of the money that you
                    farmers or fishermen                                               owe them, usually using your future earnings, if the
                                                                                       court approves your plan, the court will allow you to
                                                                                       repay your debts, as adjusted by the plan, within 3
                  $200 filing fee                                                      years or 5 years, depending on your income and other
+                  $75 administrative fee                                              factors.
                  $275        total fee
                                                                                       After you make all the payments under your plan,
Similar to chapter 13, chapter 12 permits family farmers                               many of your debts are discharged. The debts that are
and fishermen to repay their debts over a period of time                               not discharged and that you may still be responsible to
using future earnings and to discharge some debts that                                 pay include:
are not paid.
                                                                                              domestic support obligations.

                                                                                              most student loans,
Chapter 13: Repayment plan for
            individuals with reguiar                                                          certain taxes,
                    income
                                                                                              debts for fraud or theft.

                  $235 filing fee                                                             debts for fraud or defalcation while acting in a
+                  $75 administrative fee                                                     fiduciary capacity,
                  $310        total fee
                                                                                              most criminal fines and restitution obligations,
Chapter 13 is for individuals who have reguiar income
and would like to pay all or part of their debts in                                           certain debts that are not listed in your
installments over a period of time and to discharge some                                      bankruptcy papers,
debts that are not paid. You are eligible for chapter 13
only if your debts are not more than certain dollar                                           certain debts for acts that caused death or
amounts set forth in 11 U.S.C.§ 109.                                                          personal injury, and

                                                                                              certain long-term secured debts.




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)
Software Copyright(c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:19-bk-12981-BB                         Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                        Desc
                                                          Main Document    Page 74 of 98
                                                                                       A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                         together—called a joint case. If you file a joint case and
                                                                                       each spouse lists the same mailing address on the
Section 521(a)(1) of the Bankruptcy Code requires that                                 bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                     mail you and your spouse one copy of each notice,
creditors, assets, liabilities, income, expenses and                                   uniess you file a statement with the court asking that
general financial condition. The court may dismiss your                                each spouse receive separate copies.
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the                                          Understand which services you could receive from
Bankruptcy Rules, and the local rules of the court.                                    credit counseling agencies

 For more information about the documents and                                          The law generally requires that you receive a credit
their deadlines, go to:                                                                counseling briefing from an approved credit counseling
http://www;uscourts.gov/bkforms/bankruptcv form                                        agency. 11 U.S.C.§ 109(h). If you are filing a joint case,
s.html#procedure.                                                                      both spouses must receive the briefing. With limited
                                                                                       exceptions, you must receive it within the 180 days
                                                                                       before you file your bankruptcy petition. This briefing is
 Bankruptcy crimes have serious consequences                                           usuaiiy conducted by telephone or on the Internet.

        If you knowingly and fraudulently conceal assets                               In addition, after filing a bankruptcy case, you generally
        or make a false oath or statement under penalty of                             must complete a financial management instructional
        perjury—either orally or in writing—in connection                              course before you can receive a discharge, if you are
        with a bankruptcy case, you may be fined,                                      filing a joint case, both spouses must complete the
        imprisoned, or both.                                                           course.



        All information you supply in connection with a                                You can obtain the list of agencies approved to provide
        bankruptcy case is subject to examination by the                               both the briefing and the instructional course from:
        Attorney General acting through the Office of the                              http://lustice.gov/ust/eo/hapcpa/ccde/cc approved.html.
        U.S. Trustee, the Office of the U.S. Attorney, and
        other offices and employees of the U.S.                                        In Alabama and North Carolina, go to:
        Department of Justice.                                                         http://www.uscourts.gov/FederalCourts/Bankruptcv/
                                                                                       BankruptcyResources/ApprovedCredit
 Make sure the court has your mailing address                                          AndDebtCounselors.aspx.

The bankruptcy court sends notices to the mailing                                      If you do not have access to a computer, the clerk of
address you list on Voluntary Petition for Individuals                                 the bankruptcy court may be able to help you obtain the
 Filing for Bankruptcy(Official Form 101). To ensure                                   list.
that you receive information about your case.
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.




Notice Required by 11 U.S.C.§ 342(b)for individuals Filing for Bankruptcy(Form 2010)                                                           page 4

Software Copyright(c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                Desc
                                                             Main Document    Page 75 of 98
B2030(Form 2030)(12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California

            Scott Edward Keeling-Torrez
 In re       Erik B Keeling-Torrez                                                                             Case No.
                                                                                  Debtor(s)                    Chapter      7


                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attomey for the above named debtor(s) and that
       compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me,for services rendered or to
       be rendered on behalf ofthe debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, 1 have agreed to accept                                                   $                 1,095.00
             Prior to the filing of this statement 1 have received                                         $                 1,095.00
             Balance Due                                                                                   $                      0.00

2.     The source ofthe compensation paid to me was:

             M Debtor               □     Other (specify):

3.     The source of compensation to be paid to me is:

             B Debtor               □ Other (specify):

4.       Hi have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

         □ 1 have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, 1 have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               any dischargeability actions, judicial lien avoidances, relief from stay actions or any other adversary proceeding.
                                                                           CERTIFICATION

       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 15, 2019                                                               Isl Daniel King
     Date                                                                         Daniel King
                                                                                  Signature ofAttorney
                                                                                  The Attorney Group
                                                                                  3435 Wilshire Blvd
                                                                                  Suite 1111
                                                                                  Los Angeles, CA 90010
                                                                                  213-388-3887      Fax: 213-388-1744
                                                                                  dking@theattornevgroup.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 2:19-bk-12981-BB                         Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                               Desc
                                                             Main Document    Page 76 of 98

Fill in this information to identify your case:                                                         Check one box only as directed in this form and in Form
Debtor 1                    Scott Edward Keeling-Torrez
Debtor 2                    Erik B Keeling-Torrez                                                          □ 1. There is no presumption of abuse
 (Spouse, if filing)

 ,.              .     r,    ,   .   ^
 United States Bankruptcy Court for the:
                                                         ^ 1 i-N- ■ • X r ^ i-i
                                                    Central District of California
                                                                                                           B 2. The caicuiation
                                                                                                                          ,,, ,
                                                                                                                                to determine
                                                                                                                                    ,   j
                                                                                                                                             if a presumption
                                                                                                                                                  x
                                                                                                                                                              of abuse
                                                                                                                                                              -r ■
                        '                                                                                         applies will be made under Chapter 1 Means Test
 „         ,                                                                                                      Calculation (Official Form 122A-2).
 Case number
 (If known)                                                                                                □3          Means Test does not apply now because of
                                                                                                                  qualified military service but it could apply later.

                                                                                                           □ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate, if more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption ofAbuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

                     Calculate Your Current Monthly Income

      1. What is your marital and filing status? Check one only.
         □ Not married. Fill out Column A, lines 2-11.
         B Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.
         □ Married and your spouse Is NOT filing with you. You and your spouse are:
          □ Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              □ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                     penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                     living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
      101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
      6 months, add the income for ail 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
      the same rental property, put the income from that property in one column only, if you have nothing to report for any line, write $0 in the space.
                                                                                                            Column A                   Column B
                                                                                                            Debtor 1                   Debtor 2 or
                                                                                                                                       non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before
     ail payroll deductions).                                                                                                          $         7,452.99
  3. Alimony and maintenance payments. Do not include payments from a spouse if
         Column B is filled In.
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates, include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.
  5. Net income from operating a business, profession, or farm
                                                                                      Debtor 1

         Gross receipts (before ail deductions)                              5       0.00

         Ordinary and necessary operating expenses                                   0.00

         Net monthly income from a business, profession, or farm $                   0.00   Copy here -> $
  6.     Net income from rental and other real property
                                                                                      Debtor 1

         Gross receipts (before ail deductions)                              ^       0.00

         Ordinary and necessary operating expenses                                   0.00

         Net monthly Income from rental or other real property               $       0.00   Copy here -> $

  7.     Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 2:19-bk-12981-BB                         Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                          Desc
                                                           Main Document    Page 77 of 98
 Dgbtor 1     Scott Edward Keeling-Torrez
 Debtor 2     Eflk B Keellng-Torrez                                                                   Case number {if known)



                                                                                                     Column A                   Column B
                                                                                                     Debtor 1                   Debtor 2 or
                                                                                                                                non-filing spouse
  8.   Unemployment compensation                                                                                    0.00        $             0.00
       Do not enter the amount if you contend that the amount received was a benefit
       under the Social Security Act. Instead, list it here:
            For you                                                $                      Q.QQ
            For your spouse                                        $                      0.00
  9.  Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                                        0.00        $             0.00

  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
       total below.
                                                                                                                    0.00                      0.00

                                                                                                                    0.00                      0.00
                 Total amounts from separate pages, if any.                                                         0.00                      0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
       each column. Then add the total for Column A to the total for Column B.                          0.00          $        7,452.99        $        7,452.99

                                                                                                                                               Total current monthly
                                                                                                                                               income

                Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                            Copy line 11 here=>                          7,452.99


              Multiply by 12(the number of months in a year)                                                                                      X 12

       12b. The result is your annual income for this part of the form                                                                12b.    $      89,435.88

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                OA


       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                         13.     $      82,000.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk's office.

  14. How do the lines compare?
       14a.     □     Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There Is no presumption of abuse.
                      Go to Part 3.

       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.

                Sign Beiow
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X Isl Scott Edward Keellng-Torrez                                       X Isl Erik B Keeling-Torrez
                Scott Edward Keeling-Torrez                                                Erik B Keellng-Torrez
                Signature of Debtor 1                                                      Signature of Debtor 2
        Date March 15. 2019                                                       Date March 15, 2019
                MM/DD /YYYY                                                                MM/DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                   Desc
                                                            Main Document    Page 78 of 98

 Fill in this information to identify your case:                                                              Check the appropriate box as directed in

 Debtor 1            Scott Edward Keeling-Torrez
                                                                                                                 According to the calculations required by this
 Debtor 2            Erik B Keeling-Torrez                                                                       Statement:
 (Spouse, if filing)
                                                                                                                 ■ 1. There is no presumption of abuse.
 United States Bankruptcy Court for the:            Central District of California
                                                                                                                 □ 2. There is a presumption of abuse.
 Case number                                            ,
 (if known)
                                                                                                              □ Check if this is an amended filing
Official Form 122A - 2
Chapter 7 Means Test Calculation                                                                                                                          04/i
To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate, if more
space is needed, attach a separate sheet to this form, include the line number to which additional information applies. On the top any
additional pages, write your name and case number (if known).

               Determine Your Adjusted Income


 1.    Copy your total current monthly income.                                Copy line 11 from Official Form 122A-1 here=>..                      7,452.99

2.     Did you fill out Column B in Part 1 of Form 122A-1?
       □ No.      Fill In $0 for the total on line 3.
       B Yes. Is your spouse Filing with you?
          □ No.           Go to line 3.
          H Yes.          Fill in $0 for the total on line 3.

 3.    Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
       household expenses of you or your dependents. Follow these steps:

       On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT regularly used for the household
       expenses of you or your dependents?


       B No.      Fill In 0 for the total on line 3.
       □ Yes. FIN In the Information below:                                                                                t


               State each purpose for which the Income was used                                 Fill in the amount you
               For example, the Income Is used to pay your spouse's tax debt or to                 subtracting from
               support other than you or your dependents.                                       your spouse s income




                                                                                                                  Copy total here=>... . $



4.     Adjust your current monthly income. Subtract line 3 from line 1.                                                                  $       7,452.99




Official Form 122A-2                                                 Chapter 7 Means Test Calculation
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
             Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                   Desc
                                                            Main Document    Page 79 of 98
 Debtor 1     Scott Edward Keeling-Torrez
 Debtor 2     Erik B Keellng-Torrez                                                                Case number {if known)



                Calculate Your Deductions from Your Income


   The Internal Revenue Service (IRS)issues National and Local Standards for certain expense amounts. Use these amounts
   to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
   instructions for this form. This information may also be available at the bankruptcy clerk's office.

    Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some
    of your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted fro your spouse's
    income In line 3 and do not deduct any operating expenses that you subtracted from in income in lines 5 and 6 of form 122A-1.

    If your expenses differ from month to month, enter the average expense.

    Whenever this part of the from refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.


    5.      The number of people used in determining your deductions from income

            Fill in the number of people who could be claimed as exemptions on your federal income tax return,
            plus the number of any additional dependents whom you support. This number may be different from
            the number of people in your household.



    National Standards                  You must use the IRS National Standards to answer the questions in lines 6-7.



   6.       Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
            Standards, fill in the dollar amount for food, clothing, and other items.                                                            1,384.00


            Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in
            the dollar amount for out-of-pocket health care. The number of people is split into two categories-people who are under 65 and
            people who are 65 or older-because older people have a higher IRS allowance for health care costs. If your actual expenses are
            higher than this IRS amount, you may deduct the additional amount on line 22.



    People who are under 65 years of age

            7a. Out-of-pocket health care allowance per person             $           52

            7b. Number of people who are under 65                          X

            7c. Subtotal. Multiply line 7a by line 7b.                     $       156.00          Copy here=>       $         156.00



    People who are 65 years of age 6r older

            7d. Out-of-pocket health care allowance per person             $          114

            7e. Number of people who are 65 or older                       X

            7f. Subtotal. Multiply line 7d by line 7e.                     $         0.00          Copy here=>      +$            0.00



            7g. Total. Add line 7c and line 7f                                                    156.00                 Copy total here=>       156.00




Official Form 122A-2                                                Chapter 7 Means Test Calculation                                                 page 2
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:19-bk-12981-BB                            Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                   Desc
                                                             Main Document    Page 80 of 98
Dgbtori      Scott Edward Keeling-Torrez
Debtor 2     Erik B Keellng-Torrez                                                                  Case number {if known)


   Local Standards          You must use the IRS loGal Standards to answer the questions In lines 8-15.

   Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
   bankruptcy purposes into two parts:

    H Housing and utilities - Insurance and operating expenses
    H Housing and utilities - Mortgage or rent expenses

   To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

   To find the chart, go online using the link specified in the separate instructions for this form.
   This chart may also be available at the bankruptcy clerk's office.


   8.      Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5,
           fill in the dollar amount listed for your county for insurance and operating expenses                                     ^                 633.00


   9.      Housing and utilities - Mortgage or rent expenses:

           9a. Using the number of people you entered in line 5, fill in the dollar amount
               listed for your county for mortgage or rent expenses                                                      $   2,089.00

           9b. Total average monthly payment for all mortgages and other debts secured by your home.

                To calculate the total average monthly payment, add all amounts that are
                contractually due to each secured creditor in the 60 months after you file
                for bankruptcy. Then divide by 60.


                Name of the creditor                                           Average nionthly
                                                                               payment

                Phh Mortgage Services                                          $        1,530.78


                                                                                                                                         Repeat this
                                                                                                        Copy
                                        Total average monthly payment                   1,530.78        here=>      <c        1  i;^n 7ft aniounton
                                                                                                                              1 >530,78   line 33a.

           9c. Net mortgage or rent expense.

                Subtract line 9b (total average monthly payment)from line 9a (mortgage                                            Copy
                                                                                                                         558.22   here=> $             558.22
                or rent expense). If this amount is less than $0, enter $0


    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and
                                                                                                                                                         0.00
        affects the calculation of your monthly expenses, fill in any additional amount you claim.                                        '

            Explain why:

    11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

           n 0. Go to line 14.

           ■ 1. Go to line 12.

           □ 2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
                                                                                                                                                       289.00
        operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                   page 3
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                        Desc
                                                            Main Document    Page 81 of 98
 Debtor 1     Scott Edward Keeling-Torrez
 Debtor 2     Erik B Keeling-Torrez                                                                Case number {if known)



    13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
        You may not claim the expense If you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
            more than two vehicles.



     Vehicle 1        Describe Vehicle 1:
                                                 2014 Volkswagen Jetta 12K miles FMV per KBB

    13a. Ownership or leasing costs using IRS Local Standard                                                          497.00

    13b. Average monthly payment for all debts secured by Vehicle 1.
            Do not Include costs for leased vehicles.

            To calculate the average monthly payment here and on line 13e, add all amounts that
            are contractually due to each secured creditor In the 60 months after you filed for
            bankruptcy. Then divide by 60.


                 Name of each creditor for Vehicle 1                           Average monthly
                                                                               payment

                 Bridgecrest                                                  $           175.00

                                                                                                                                       Repeat this
                                                                                                       Copy
                                        Total Average Monthly Payment                                                       4-TIT A A amount on
                                                                                          175.00       here =>              175.00 line 33b.


    13c. Net Vehicle 1 ownership or lease expense                                                                                  Copy net
                                                                                                                                   Vehicle 1
            Subtract line 13b from line 13a. If this amount Is less than $0, enter $0.                                             expense
                                                                                                                      322.00       here=> $                322.00




     Vehicle 2        Describe Vehicle 2:


    13d. Ownership or leasing costs using IRS Local Standard                                                $           0.00

    13e. Average monthly payment for all debts secured by Vehicle 2. Do not Include costs for
            leased vehicles.


                 Name of each creditor for Vehicle 2                          Average nrionthly
                                                                               payment




                                                                                                       Copy                         Repeat this
                                                                                                       here                 A AA    amount on
                                        Total Average Monthly Payment                                                       0.00 line 33c.
                                                                                                       =>       -$.


    13f. Net Vehicle 2 ownership or lease expense                                                                                  Copy net
                                                                                                                                   Vehicle 2
            Subtract line 13e from line 13d. If this amount Is less than $0, enter $0..                                            expense
                                                                                                                        0.00       here=> $                   0.00



    14. Public transportation expense: If you claimed 0 vehicles In line 11, using the IRS Local Standards, fill In the Public
            Transportation expense allowance regardless of whether you use public transportation.                                              ^.             0.00


    15. Additional public transportation expense: If you claimed 1 or more vehicles In line 11 and If you claim that you may
        also deduct a public transportation expense, you may fill In what you believe Is the appropriate expense, but you may
                                                                                                                                                              0.00
            not claim more than the IRS Local Standard for Pubiic Transportation.                                                              ^.




Official Form 122A-2                                                Chapter 7 Means Test Calculation                                                        page 4
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                 Desc
                                                            Main Document    Page 82 of 98
Debtor 1     Scott Edward Keeling-Torrez
Debtor 2     Erik B Keellng-TorreZ                                                                 case number(/f/cnown)



   Other Necessary Expenses                In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                           the following IRS categories.


    16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,
        self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld
           from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by
           12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
           Do not include real estate, sales, or use taxes.                                                                            ^       1,617.75
    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
           contributions, union dues, and uniform costs.
           Do not include amounts that are not required by your job, such as voluntary 401(k)contributions or payroll savings.         $
    18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are
        filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for
        life insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than
           term.
                                                                                                                                                     0.00


    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
        administrative agency, such as spousal or child support payments.
           Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.   $
   20. Education: The total monthly amount that you pay for education that is either required:
           B as a condition for your job, or
           B for your physically or mentally challenged dependent child if no public education is available for similar services.      $             Q-QQ
   21. Chlldcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and
       preschool.
           Do not include payments for any elementary or secondary school education.                                                   $
   22. Additional health care expenses, excluding Insurance costs: The monthly amount that you pay for health care
       that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid
       by a health savings account. Include only the amount that is more than the total entered in line 7.
           Payments for health insurance or health savings accounts should be listed only in line 25.                                  $
    23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication
        services for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or
        business cell phone service, to the extent necessary for your health and welfare or that of your dependents or for the
        production of income, if it is not reimbursed by your employer.
           Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
           expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.



    24. Add all of the expenses allowed under the IRS expense allowances.                                                                    4,959.97
        Add lines 6 through 23.




Official Form 122A-2                                                Chapter 7 Means Test Calculation                                               page 5
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                               Desc
                                                           Main Document    Page 83 of 98
Debtor 1       Scott Edward Keeling-Torrez
Debtor 2       Erik B Keeling-Torrez                                                               Case number {if known)




   Additional Expense Deductions                These are additional deductions allowed by the Means Test.
                                                Note: Do not include any expense allowances listed in lines 6-24.

   25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
       insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
           your dependents.
           Health insurance                                              $       750.00
           Disability insurance                                           $         0.00

           Health savings account                                       + $         0.00



           Total                                                          $        750.00      Copy total here=>                               750.00



           Do you actually spend this total amount?

           □         No. How much do you actually spend?
           M         Yes                                                  $

   26.     Continued contributions to the care of household or family members. The actual monthly expenses that you will
           continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member
           of your household or member of your immediate family who is unable to pay for such expenses. These expenses
                                                                                                                                                  0.00
           may include contributions to an account of a qualified ABLE program. 26 U.S.C.§ 529A(b).                                $
   27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the
       safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
                                                                                                                                                  0.00
           By law, the court must keep the nature of these expenses confidential.                                                  ^.
   28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on
           line 8.


           If you believe that you have home energy costs that are more than the home energy costs included in expenses on
           line 8, then fi ll in the excess amount of home energy costs.

           You must give your case trustee documentation of your actual expenses, and you must show that the additional
                                                                                                                                                  0.00
           amount claimed is reasonable and necessary.                                                                              ^
   29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
       $160.42* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
       public elementary or secondary school.

           You must give your case trustee documentation of your actual expenses, and you must explain why the amount
           claimed is reasonable and necessary and not already accounted for in lines 6-23.

           * Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.     $             0.00

   30.     Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
           higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
           than 5% of the food and clothing allowances in the IRS National Standards.

           To find a chart showing the maximum additional allowance, go online using the link specified in the separate
           instructions for this form. This chart may also be available at the bankruptcy clerk's office.

                                                                                                                                    $             0.00
           You must show that the additional amount claimed is reasonable and necessary.
   31.     Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
                                                                                                                                   +$             0.00
           instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).


                                                                                                                                            750.00
    32. Add all of the additional expense deductions.
        Add lines 25 through 31.




Official Form 122A-2                                               Chapter 7 Means Test Calculation                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                         Best Case Bankruptcy
              Case 2:19-bk-12981-BB                          Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                                        Desc
                                                             Main Document    Page 84 of 98
 Dgbtor 1      Scott Edward Keeling-Torrez
 Debtor 2      Erik B Koeling-Torrez                                                                              Case number {if known)



    Deductions for DebtPayment

    33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
        loans, and other secured debt, fill in lines 33a through 33e.
        To calculate the total average monthly payment, add all amounts that are contractually due to each secured
        creditor in the 60 months after you file for bankruptcy. Then divide by 60.

               Mortgages on your home:                                                                                                                        Average monthly
                                                                                                                                                              payment

    33a.       Copy line 9b here                                                                                                                  =>       $          1,530.78
               Loans on your first two vehicles:
    33b.       Copy line 13b here                                                                                                                 =>                      175.00

    33c.       Copy line 13e here                                                                                                                 =>                        0.00

    33d.       List other secured debts:

    Name of each creditor for other secured debt                     Identify property that secures the debt                     Does payment
                                                                                                                                include taxes or
                                                                                                                                 insurance?


                                                                                                                                  □        No
              -none-                                                                                                              □        Yes

                                                                                                                                  □        No

                                                                                                                                  □        Yes


                                                                                                                                  □        No

                                                                                                                                  □        Yes            +$


                                                                                                                                                       Copy
                                                                                                                                                   total
    33e. Total average monthly payment. Add lines 33a through 33d                                                                 1,705.78             here=> ^        1,705.78

    34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
        or other property necessary for your support or the support of your dependents?

            M No.     Go to line 35.
            □ Yes. State any amount that you must pay to a creditor, in addition to the payments
                      listed in line 33, to keep possession of your property (called the cure amount).
                      Next, divide by 60 and fill in the information below.

    : Name of the creditor                                   Ideiitify property that secures the debt                         Total cure                         Monthly cure
                                                                                                                              amount                             ambunt


     -NONE-                                                                                                                                       -60= $




                                                                                                               Total                                   here=>
                                                                                                                                                                                0.00



    35. Do you owe any priority claims such as a priority tax, child support, or alimony - that
        are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

            M No.     Go to line 36.
            □ Yes. Fill in the total amount of all of these priority claims. Do not include current or
                      ongoing priority claims, such as those you listed in line 19.
                       Total amount of all past-due priority claims                                                    $                   0.00   -60= $                        0.00




Official Form 122A-2                                                     Chapter 7 Means Test Calculation
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
              Case 2:19-bk-12981-BB                        Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                                        Desc
                                                           Main Document    Page 85 of 98
 Debtor 1      Scott Edward Keeling-Torrez
 Debtor 2      Erik B Keeling-Torrez                                                                        Case number {if known)



    36. Are you eligible to file a case under Chapter 13? 11 U.S.C.§ 109(e).
        For more Information, go online using the link for Bankruptcy Basics specified in the separate
        instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

            ■ No.     Go to line 37.
            □ Yes. Fill in the following information.
                      Projected monthly plan payment if you were filing under Chapter 13                        $
                      Current multiplier for your district as stated on the list issued by the
                      Administrative Office of the United States Courts (for districts in Alabama
                      and North Carolina) or by the Executive Office for United States Trustees
                      (for all other districts).


                      To find a list of district multipliers that includes your district, go online using
                      the link specified in the separate instructions for this form. This list may also
                      be available at the bankruptcy clerk's office.
                                                                                                                                             Copy total
                      Average monthly administrative expense if you were filing under Chapter 13                                             here=>      $



    37. Add all of the deductions for debt payment.                                                                                                          $     1,705.78
        Add lines 33e through 36.

    Total Deductions from Income

    38. Add all of the allowed deductions.

             Copy line 24, AH of the expenses allowed under IRS
             expense allowances                                                                  4,959.97

             Copy line 32, All of the additional expense deductions                                  750.00

             Copy line 37, All of the deductions for debt payment                  +$               1,705.78


                                                              Total deductions                    7,415.75            Copy total here..       ..=>       $            7,415.75


                 Determine Whether There is a Presumption of Abuse

    39. Calculate monthly disposable income for 60 months
             39a. Copy line 4, adjusted current monthly income                                   7,452.99
             39b. Copy line 3S, Total deductions                                                 7,415.75

             39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                                                   Copy
                  Subtract line 39b from line 39a                                    $                37.24           here=>$                         37.24



             For the next 60 months (5 years)                                                                                         x 60

                                                                                                                                     Copy
             39d. Total. Multiply line 39c by 60                                         39d.   $                   2,234.40         here=>          $             2,234.40


    40. Find out whether there is a presumption of abuse. Check the box that applies;

            M The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to Part 5.

            □ The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You may fill out
               Part 4 if you claim special circumstances. Go to Part 5.

            n The line 39d is at least $7,700*, but not more than $12,850*. Go to line 41.
            *Sub]ect to adjustment on 4/01/19, and every 3 years after that for cases fi led on or after the date of adjustment.




Official Form 122A-2                                               Chapter 7 Means Test Calculation                                                                      page 8
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 2:19-bk-12981-BB                           Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                      Desc
                                                             Main Document    Page 86 of 98
Debtor 1      Scott Edward Keeling-Torrez
Debtor 2      Erik B Keellng-Torrez                                                                   Case number {if known)




   41.        41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out
                   A Summary of Your Assets and Liabilities and Certain Statistical information
                     Schedules(Official Form 106Sum), you may refer to line 3b on that form.                $
                                                                                                                       .25

                                                                                                                                      Copy
              41b. 25% or your total nonpriority unsecured debt. 11 U.S.C.§ 707(b)(2)(A)(i)(l)                                        here=>

                     Multiply line 41a by 0.25

   42. Determine whether the income you have left over after subtracting all allowed deductions is enough to pay
      25% of your unsecured, nonpriority debt.
       Check the box that applies:

           □ Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
              Go to Part 5.

           □ Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a
              presumption of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


                Give Details About Special Circumstances

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
    reasonable alternative? 11 U.S.C. § 707(b)(2)(B).


     H No. Go to Part 5.

     □ Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment for
                 each item. You may include expenses you listed in line 25.

                 You must give a detailed explanation of the special circumstances that make the expenses or income adjustments
                 necessary and reasonable. You must also give your case trustee documentation of your actual expenses or income
                 adjustments.



                  Give a d^ailqd exi^anation df the special cir^^^                                   , Average monthly expense
                                                                                                       or Income adjustment

                                                                                                        $
                                                                                                        $
                                                                                                        $
                                                                                                        $


                      Below

                                             under penalty of perjury that the information oi                      in an       Lchments is true and correct.


                                                                                        X Isl           eelincp
                                     Keeling-Torrez                                        Erik B Keellng-Tori
                                Debtor 1                                                   Signature of Debtor 2
             ite March 15, 2019                                                      Date March 15, 2019
                 MM/DD /YYYY                                                               MM/DD / YYYY




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                      page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 2:19-bk-12981-BB                     Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48                                                    Desc
                                                    Main Document FORPage  87 of 98
Attorney or Party Name, Address, Telephone & FAX Nos.,                COURT USE ONLY

State Bar No. & Email Address
Daniel King
3435WilshlreBlvd
Suite 1111
Los Angeles, CA 90010
213-388-3887 Fax: 213-388-1744
California State Bar Number: 207911 CA
dking@theattorneygroup.com




 □ Debtor(s) appearing without an attorney
 ■ Attorney for Debtor

                                                    UNITED STATES BANKRUPTCY COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA


 In re:
                                                                                  CASE NO.:
            Scott Edward Keeiing-Torrez
            Erik B Keeling-Torrez                                                 CHAPTER: 7




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1 (a)]


                                                              Debtor(s).

Pursuant to LBR1007-1 (a), the Debtor, or the Debtor's attorney if appKeable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 11 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsi^ity for errStilJnd omissions.

Date: March 15,2019


Date:     March 15,2019
                                                                                         Signature of Debtor 2 (jsinLdebtor)) (if applicable)

Date:     March 15,2019                                                                  Isl Daniel King
                                                                                         Signature of Attorney for Debtor (if applicable)




                   This form Is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of Califomia.
December 2015                                                                                       F 1007-1 .MAIUNG.LIST. VERIFICATION
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 88 of 98


                    Scott Edward Keeling-Torrez
                    200 W Wilson Ave, Apt 2602
                    Glendale, CA 91203


                    Erik B Keeling-Torrez
                    200 W Wilson Ave, Apt 2602
                    Glendale, CA 91203


                    Daniel King
                    The Attorney Group
                    3435 Wilshire Blvd
                    Suite 1111
                    Los Angeles, CA 90010


                    Afni, Inc.
                    Po Box 3097
                    Bloomington, IL 61702


                    Alberquerque Bernalillo County Water
                    Po Box 1313
                    Albuquerque, NM 87103


                    AlignMD of New Mexico PLLC
                    P.O. Box 4458 Dept 159
                    Houston, TX 77210



                    Alltran Education Inc
                    840 S Frontage Rd
                    Woodridge, IL 60517


                    AR Strat
                    9800 Center Parkway
                    Suite 1100
                    Houston, TX 77036
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 89 of 98


                    Ars Account Resolution
                    1643 Nw 136 Ave Bid H St
                    Sunrise, FL 33323


                    Banner Health FMH
                    1650 Cowles Street
                    Dept ISA
                    Fairbanks, AK 99701


                    Biocorp Clinical Lab., INC
                    16060 Ventura Blvd, #105-353
                    Encino, CA 91436


                    Bridgecrest
                    7300 E Hampton Ave
                    Mesa, AZ 85209



                    Brinks Home Security
                    Po Box 814563
                    Dallas, TX 75381


                    Bureau Of Med Econcs
                    326 E Coronado Rd
                    Phoenix, AZ 85004


                    Caliber Collision Centers
                    401 E Corporate Dr STE 150
                    Lewisville, TX 75057


                    Capital Accounts
                    Po Box 140065
                    Nashville, TN 37214
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 90 of 98


                    Capital One
                    PC BOX 60599
                    City of Industry, CA 91716


                    Capital One
                    15000 Capital One Dr
                    Richmond, VA 23238


                    Capital One
                    Po Box 30253
                    Salt Lake City, UT 84130


                    Carrington College
                    P.O Box 743413
                    Los Angeles, CA 90074


                    Carrington College
                    1001 Menaul Boulevard NE
                    Albuquerque, NM 87107


                    Cedars Sinai
                    File 1108
                    1801 West Olympic
                    Pasadena, CA 91199


                    Chase
                    P.O. Box 15298
                    Wilmington, DE 19850


                    CMRE Financial
                    3075 E. Imperial Hwy S200
                    Brea, CA 92821
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 91 of 98


                    Conns Credit Corp
                    3295 College St
                    Beaumont, TX 77701



                    Conns Home Plus
                    Po Box 815867
                    Dallas, TX 75234


                    Credit Collection Serv
                    Po Box 607
                    Norwood, MA 02062


                    Credit One Bank
                    P.O. Box 98873
                    Las Vegas, NV 89193


                    Dale Prokupek MD
                    8641 Wilshire Blvd. Ste 100
                    Beverly Hills, CA 90211


                    Dept Of Ed/navient
                    Po Box 9635
                    Wilkes Barre, PA 18773


                    Dignity Health
                    417 Bridge St
                    Danville, VA 24541


                    Diversified Consultants Inc
                    PO Box 1391
                    Southgate, MI 48195-0391
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 92 of 98


                    Dr. Barton Butternaugh
                    10752 N 89th ST.
                    Scottsdale, AZ 85260


                    Emer Phys Southwest PC
                    Po Box 740023
                    Cincinnati, OH 45274


                    Enhanced Recovery Co L
                    8014 Bayberry Rd
                    Jacksonville, FL 32256


                    Family Loan Co Inc
                    1616 E Van Buren St
                    Phoenix, AZ 85006


                    FINGER HUT
                    6250 RIDGEWOOD RD
                    SAINT CLOUD, MN



                    First Premier Bank
                    PO Box 5529
                    Sioux Falls, SD 57117


                    First Premier Bank
                    601 S Minnesota Ave
                    Sioux Falls, SD 57104


                    Flagstar Bank
                    Po Box 619063
                    Dallas, TX 75261
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 93 of 98


                    GC Services
                    P.O. Box 7835
                    Baldwin Park, CA 91706


                    General Anesthesia Specialist Partnershi
                    PC Box 515108
                    Los Angeles, CA 90051


                    Healthcare Center Scottsdale
                    10752 N. 89th Place
                    Suite B-114
                    Scottsdale, AZ 85260


                    Healthcare Coll I Lie
                    2224 W Northern Ave Ste
                    Phoenix, AZ 85021


                    I C System Inc
                    Po Box 64378
                    Saint Paul, MN 55164


                    IRS
                    PO Box 7346
                    Philadelphia, PA 19101


                    Jared Hobbs
                    29692 Calle Tampico
                    Cathedral City, CA 92234


                    Jefferson Capital Syst
                    16 Mcleland Rd
                    Saint Cloud, MN 56303
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 94 of 98


                    La Ventana
                    12200 Academy Rd. NE
                    Albuquerque, NM 87112


                    Lovelace Health System
                    P.O. Box 9800
                    Coral Springs, FL 33075-9800


                    Merrick bank
                    po box 8218
                    Mason, OH 45040



                    Mitchell Roefe MD
                    10752 N 89th Place
                    Scottsdale, AZ 85260


                    Monitronics
                    PO Box 814530
                    Dallas, TX 75381


                    Mph2 Funding
                    3605 S Tamarac Dr
                    Denver, CO 80237


                    Navient
                    Po Box 9655
                    Wilkes Barre, PA 18773


                    Nc Financial
                    200 W Jackson Blvd Ste 2
                    Chicago, XL 60606
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 95 of 98


                    New Mexico Educators      Federal Credit Uni
                    Po Box 8530
                    Albuquerque, NM 87198


                    New Mexico Student Loans
                    7400 TiburonDr. NE
                    Albuquerque, NM 87120


                    Nra Mexico Educational
                    P.O. Box 92260
                    Albuquerque, NM 87199


                    Nusenda Credit Union
                    Po Box 8530
                    Albuquerque, NM 87198


                    Phh Mortgage Services
                    1 Mortgage Way-
                    Mount Laurel, NJ 08054


                    Pivot Rock Solutions LLC
                    3605 S Tamarac Dr
                    Denver, CO 80237



                    Portfolio Recov Assoc
                    120 Corporate Blvd Ste 1
                    Norfolk, VA 23502


                    Quest Diagnostic
                    PO Box 7306
                    Hollister, MO 65673
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 96 of 98


                    Rep/build
                    Po Box 9203
                    Old Bethpage, NY 11804


                    Scottsdale Emergency Assoc
                    P.O. Box 29048
                    Phoenix, AZ 85038


                    Scottsdale Pathology Associates
                    Po Box 740968
                    Dallas, TX 75374


                    Sonora Quest Laboratory
                    P.O. Box 52880
                    Phoenix, AZ 85072


                    Southwest Care Center
                    P.O. Box 6880
                    Santa Fe, NM 87502-6880


                    Southwest Diagnostic Imaging
                    2323 W. Rose Gardenlane
                    Phoenix, AZ 85027


                    State Employees Credit Union
                    813 St Michaels Dr.
                    Santa Fe, NM 87505


                    Syncb/conns
                    C/o Po Box 965036
                    Orlando, FL 32896
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 97 of 98


                    Tbom/contfin
                    4550 New Linden Hill Rd
                    Wilmington, DE 19808


                    Tbom/total Crd
                    5109 S Broadband Ln
                    Sio\ix Falls, SD 57108


                    The Build Card
                    PO Box 660269
                    Albuquerque, NM 87120


                    The Bureaus Inc
                    1717 Central St
                    Evanston, XL 60201


                    Total Visa
                    P.O Box 5220
                    Sioux Falls, SD 57117


                    Union Plus Credit Card
                    PO Box 60501
                    City of Industry, CA 91716


                    University Of Phoenix
                    4615 E Elwood St F1 3
                    Phoenix, AZ 85040


                    UNM Sandoval Regional Medical Cntr
                    1131 University Blvd NE
                    Albuquerque, NM 87102
Case 2:19-bk-12981-BB   Doc 1 Filed 03/19/19 Entered 03/19/19 14:32:48   Desc
                        Main Document    Page 98 of 98


                    Vantari Genetics
                    27 Technology Dr.
                    Irvine, CA 92618


                    Wakefield & Associates
                    7005 Middlebrook Pike
                    Knoxville, TN 37909


                    Walmart
                    PO BOX 965024
                    Orlando, FL 32896


                    Wells Fargo
                    P.O. Box 30086
                    Los Angeles, CA 90030


                    Wendy Gallegos LLC
                    420 Ashley Lane
                    Corrales, NM 87048


                    Western Dental
                    P.O. Box 14228
                    Orange, CA 92863


                    Westlake Financial Svc
                    4751 Wilshire Blvd Ste 1
                    Los Angeles, CA 90010


                    Zia Finance
                    C/o Security Finance
                    Spartanburg, SC 29304
